Case 6:18-cV-02148-CEI\/|-DC| Document 1 Filed 12/17/18 Page 1 of 74 Page|D 1
a_»t.

IN THE UNITED STATES DISTRICT COURT FOR THE
DLE DISTRICT IDA F __ . ~ a . ’>'*
MID ORLANDO DISIFS§§“§R am aec 17 Pa 3. n

UNITED STATES OF AMERICA,

Plaintiff,

v. CivilNo. lai \Y,-W_. z\u%_ogL~\{\-I)(I
EROTIDA HARDEN; MICHAEL HARDEN;
AIDA CORTES; YAHAIRA CLAUDIO;
TAMIKA ROBENSON; NATASHA WILLIAMS;
and CERTIFIED TAXES, LLC,

\/\_/\_/V\_/VVVVV\-/V

Defendants.
COMPLAINT FOR PERMANENT INJUNCTION AND OTHER RELIEF

The United States of America, for its complaint against Erotida Harden, Michael Harden,
Aida Cortes, Yahaira Claudio, 'l`amika Robenson, Natasha Williams, and Certifled Taxes, LLC,
alleges the following:

1. This is a civil action brought by the United States under 26 U.S.C. §§ 7402, 7407,
and 7408 to enjoin Erotida Harden, Michael Harden, Aida Cortes, Yahaira Claudio, Tamika
Robenson, Natasha Williams, and Certified Taxes, LLC, and anyone in active concert or
participation with them, from:

a. acting as federal tax return preparers or requesting, assisting in, or
directing the preparation or filing of federal tax returns, amended
returns, or other related documents or forms for any person or entity
other than themselves;

b. preparing or assisting in preparing federal tax returns that they know
or reasonably should know would result in an understatement of tax
liability or the overstatement of federal tax refund(s) as penalized by

26 U.S.C. § 6694;

c. owning, operating, managing, working in, investing in, providing
capital or loans to, receiving fees or remuneration from, controlling,

l

Case 6:18-cV-02148-CEI\/|-DC| Document 1 Filed 12/17/18 Page 2 of 74 Page|D 2

licensing, consulting with, or franchising a tax return preparation
business;

d. training, instructing, teaching, and creating or providing cheat sheets,
memoranda, directions, instructions, or manuals, pertaining to the
preparation of federal tax returns;

e. maintaining, assigning, holding, using, or obtaining a Preparer Tax
Identiiication Number (PTIN) or an Electronic Filing Identiflcation
Number (EFIN);

f. engaging in any other activity subject to penalty under 26 U.S.C. §§
6694, 6695, 6701, or any other penalty provision in the Internal

Revenue Code; and

g. engaging in any conduct that substantially interferes with the proper
administration and enforcement of the internal revenue laws.

This action also seeks, under 26 U.S.C. § 7402, an order requiring Erotida Harden, Michael
Harden, Aida Cortes, Yahaira Claudio, Tamika Robenson, Natasha Williams, and Certifled
Taxes, LLC to disgorge to the United States the gross receipts that Erotida Harden, Michael
Harden, Aida Cortes, Yahaira Claudio, Tamika Robenson, Natasha Williams, and Certitied
Taxes, LLC received (in the form of tax preparation fees) for the preparation of federal tax
returns.
Authorization

2. This action has been requested and authorized by the Chief Counsel of the
Intemal Revenue Service, a delegate of the Secretary of the Treasury, and commenced at the
direction of a delegate of the Attorney General of the United States, pursuant to 26 U.S.C. §§
7402, 7407, and 7408.

Jurisdiction and Venue
3. Jurisdiction is conferred on this Court by 28 U.S.C. §§ 1340 and 1345 and 26

U.s.c. § 7402(a).

Case 6:18-cV-02148-CEI\/|-DC| Document 1 Filed 12/17/18 Page 3 of 74 Page|D 3

4. Venue is proper in this Court under 28 U.S.C. § l39l(b)(1) because the
Defendants reside in this judicial district and a substantial part of the activities giving rise to this
suit occurred in this judicial district.

Defendants

5. Erotida Harden resides in Poinciana, Florida. Erotida Harden has been preparing
tax returns for compensation since at least 2010.

6. Michael Harden resides in Orlando, Florida. Michael Harden has been preparing
tax returns for compensation since at least 2013. Michael Harden has been preparing tax returns
at Certified Taxes since at least 2016.

7. Aida Cortes resides in Kissimmee, Florida. Aida Cortes has been preparing tax
returns for compensation since at least 2013.

8. Yahaira Claudio resides in Orlando, Florida. Yahaira Claudio has been preparing
tax returns for compensation since at least 2013. Claudio has been preparing tax returns at
Certiiied Taxes since at least 2016.

9. Tamika Robenson resides in Orlando, Florida. Tamika Robenson has been
preparing tax returns for compensation at Certifled Taxes since at least 2017.

10. Natasha Williams resides in Orlando, Florida. Natasha Williams has been `
preparing tax returns for compensation at Certified Taxes since at least 2016.

ll. Certified Taxes, LLC is a tax preparation business in Florida doing business under
the name Certitied Taxes. On or about September 29, 2015, Erotida Harden incorporated
Certified Taxes, LLC in Florida. Erotida Harden is the “OWner/CEO” and Cortes is the
“Manager” of Certiiied Taxes, LLC. Erotida Harden serves as the registered agent of Certified

Taxes, LLC.

Case 6:18-cV-02148-CEI\/|-DC| Document 1 Filed 12/17/18 Page 4 of 74 Page|D 4

12. In 2018, Erotida Harden and Aida Cortes, individually or through Certified Taxes,
LLC, operated two tax preparation stores located at 1244 North Pine Hills Road and 5675 La
Costa Drive in Orlando, Florida.

13. Erotida Harden, Michael Harden, Aida Cortes, Yahaira Claudio, Tamika
Robenson, and Natasha Williams prepare tax returns for compensation. In addition to personally
preparing tax returns for compensation, Erotida Harden and Aida Cortes, as the owners of
Certified Taxes, LLC, employ individuals (directly or through this entity) who prepare tax
returns for compensation

Background

14. LBS T ax Services (“LBS”) began in 2008 as a tax return preparation business in
Orlando, Florida operated by Walner Gachette. In 2011, Gachette began franchising the LBS
name through Loan Buy Sell, Inc., a corporation organized in the State of Florida, to his
employees in order to broaden his revenue base. The United States filed a lawsuit against
Gachette in 2014 and, in 2016, the United States District Court for the Middle District of Florida
enjoined Gachette from preparing federal tax returns and owning, operating, and franchising a
tax preparation business See United States v. Walner Gachette, 6:14-cv-1539 (M.D. Fla.).

15. Each LBS store Was managed by a District Sales Manager (“DSM”). DSMS
hired, fired, and oversaw office managers, tax return preparers, and marketers (employees whose
sole job was to solicit customers) at the store they managed.

16. In 2010 and 2011, Erotida Harden worked as a tax return preparer at the LBS
store located at 601 North Orlando Avenue, Orlando, Florida 32751. In 2011, Erotida Harden
also prepared tax returns at the LBS office located at 5738 South Semoran Boulevard, Orlando,

Florida 32822.

Case 6:18-cV-02148-CEI\/|-DC| Document 1 Filed 12/17/18 Page 5 of 74 Page|D 5

17. In 2012, Erotida Harden was the DSM at the LBS store located at 1504 East
Michigan Street, Orlando, Florida 32806.

18. In 2012 and 2013, Erotida Harden also served as an LBS “General Sales
Manager,” which involved overseeing more LBS tax preparation stores owned by Walner
Gachette, in addition to the store that she directly managed. In this position, Erotida Harden
oversaw as many as nine LBS stores in the Orlando, Tampa, and Miami, Florida, and Atlanta,
Georgia metropolitan areas, handling matters such as payroll and personnel issues, and acted as
the liaison between the store DSMs and the owner, Walner Gachette, Erotida Harden continued
to work for LBS through 2013, When LBS stores began to re-brand under new names.

19. While working as a tax return preparer and a manager at Gachette’s LBS tax
. preparation store, and serving as General Sales Manager overseeing several LBS stores, Erotida
Harden learned how to prepare tax returns, and instruct and direct others to prepare tax returns,
in an improper manner to generate bogus refunds (such as by preparing tax returns making false
claims on Fonns Schedule A and C and claiming falsely inflated or fabricated Eamed Income
Tax Credits) and how to solicit business at large, retail business centers, such as Wal-Mart, and
private locations, such as apartment complexes. Following her employment at LBS, Erotida
Harden has continued to prepare tax returns, and trained and instructed tax return preparers that
she and/or Certified Taxes, LLC employ to prepare tax returns, in this improper manner. In turn,
Michael Harden, Cortes, Claudio, Robenson, and Williams prepare tax returns in the improper
manner learned from Erotida Harden, and Michael Harden, Cortes, Claudio, Robenson, and
Williams train, instruct, direct, advise, and/or assist other tax return preparers at Certified Taxes,

LLC to prepare tax returns in this improper manner.

Case 6:18-cV-02148-CEI\/|-DC| Document 1 Filed 12/17/18 Page 6 of 74 Page|D 6

20. In 2013, Cortes worked as the DSM at the LBS store located at 6001 Silver Star
Road, Orlando, Florida 32808. Erotida Harden oversaw this store in her position as General
Sales Manager.

21. In 2013, Claudio worked as a tax return preparer at the LBS store located at 1504
E. Michigan Street, Orlando, Florida 32806. Erotida Harden managed this store as DSM.

22. In 2014, Erotida Harden began working at Advanced Tax Services, Inc., a tax
preparation business owned by Marcgenson Marc. In 2014 and 2015, Harden managed the
Advanced Tax Services, Inc. store located at 5218 West Colonial Drive in Orlando, Florida. The
United States is simultaneously filing suit against Marc and Advanced Tax Services, Inc. seeking
a permanent injunction and the disgorgement of ill-gotten gains.

23. In 2014, Cortes began working as a tax return preparer at Advanced Tax Services,
Inc.

24. On or about September 29, 2015, Erotida Harden incorporated Certified Taxes,
LLC with the Florida Secretary of State. Erotida Harden was identified as the member and
registered agent of Certified Taxes, LLC. On October 4, 2016, Certified Taxes, LLC filed a
reinstatement document that identified Cortes as a manger of Certified Taxes, LLC. The annual
report for Certified Taxes, LLC, filed on January 25, 2018, identifies Erotida Harden as the
“OWner/CEO” and Cortes as the “Manager” of Certified Taxes, LLC. Harden continues to serve
as the registered agent of Certified Taxes, LLC,

25. On or about December 14, 2015, Erotida Harden and Cortes terminated their
employment agreements with Advanced Tax Services, lnc. Erotida Harden and Cortes
subsequently began preparing tax returns and operating a tax preparation business under the

name Certified Taxes,

Case 6:18-cV-02148-CEI\/|-DC| Document 1 Filed 12/17/18 Page 7 of 74 Page|D 7

26. In 2018, Erotida Harden managed the Certified Taxes store located on Pine Hills
Road in Orlando. Cortes managed the Certified Taxes store located on Lacoste Drive in
Orlando, which is a former LBS store location.

27. To electronically file tax returns, the IRS requires that individuals obtain from the
IRS an Electronic Filing Identification Number. Erotida Harden is unable to obtain an EFIN
because she was adjudicated guilty of felonies in 2007 and 2010. Thus, Aida Cortes obtained the
EFIN in her name, which is why the EFIN registered to Cortes appears on tax returns prepared at
the Certified Taxes store located on Pine Hills Road even though Cortes manages the store
located on La Costa Drive.

28. According to IRS records of tax returns filed identifying Erotida Harden’s
Preparer Tax Identification Number (“PTIN”), Erotida Harden personally prepared 84 tax returns
in 2018. Of these 84 tax returns, 82 tax returns, or 97%, claimed a refund; 60 tax returns, or
71%, claimed the Earned Income Tax Credit (“EITC”).1

29. Because Erotida Harden does not always properly identify herself as the paid
preparer of tax returns that she prepared by recording her IRS-issued PTIN on the tax returns, it
is impossible to identify all of the tax returns that Erotida Harden has personally prepared. F or
example, in 2017, 0 tax returns were filed identifying Erotida Harden’s PTIN in the paid preparer
section of tax retums. However, at least 252 tax returns filed in 2017 report Erotida Harden’s

name as the paid preparer but identify Aida Cortes’ PTIN as the paid preparer. A tax return

 

1The Earned Income Tax Credit is a refundable tax credit available to certain low-income working people
in varying amounts based on the taxpayer’s income, filing status, and claimed number of dependents

7

 

 

CaS€ 6218-CV-02148-CE|\/|-DC|

Document 1 Filed 12/17/18 Page 8 of 74 Page|D 8

preparer who fails to report his or her PTIN on a tax return that he or she prepares violates 26

U.s.c. § 6695(¢).

30.

According to IRS records of tax returns filed identifying Michael Harden’s PTIN,

Michael Harden personally prepared the following number of tax returns identifying him as the

paid preparer in 2016, 2017, and 2018:

 

 

 

 

 

 

 

 

 

Processing Total Number Number of Retums % of Retums Number and % of
Year of Retums Claiming a Refund Claiming a Refund Returns Claiming EITC
2016 299 299 100% 245 (81%)
2017 282 280 99% 230 (81%)
2018 341 339 99% 272 (79%)
31. Of the 922 tax returns that Michael Harden prepared from 2016 through 2018,

only 4 tax returns did not request a refund.

32.

According to IRS records of tax returns filed identifying Aida Cortes’ PTIN,

Cortes personally prepared the following number of tax returns identifying her as the paid

preparer in 2015, 2016, 2017, and 2018:

 

 

 

 

 

 

 

 

 

 

Processing Total Number Number of Retums % of Retums Number and % of
Year of Retums Claiming a Refund Claiming a Refund Retums Claiming EITC
2015 520 520 100% 415 (79%)
2016 16 13 81% 8(50'@
2017 2832 282 99% 222 (78%)
2018 429 426 99% 290 (67%)
33. Of the 1,248 tax returns that Cortes prepared from 2015 through 2018, only 7 tax

returns did not request a refund.

 

2 As discussed in paragraph 29, supra, at least 252 of these tax returns report Erotida Harden’s name as
the name of the paid preparer, although they also report Cortes’ PTIN as the paid preparer’s PT[N.

8

 

 

 

 

CaS€ 6218-CV-02148-CE|\/|-DC|

34.

Document 1 Filed 12/17/18 Page 9 of 74 Page|D 9

According to IRS records of tax returns filed identifying Yahaira Claudio’s PTIN,

Claudio personally prepared the following number of tax returns identifying her as the paid

preparer in 2015, 2016, 2017, and 2018:

 

 

 

 

 

 

 

 

 

 

 

Processing Total Number Number of Retums % of Retums Number and % of
Year of Retums Claiming a Refund Claiming a Refund Retums Claiming EITC
2015 68 68 100% 83 (57%)
2016 209 208 99% 173 (82%)
2017 109 109 100% 76 (69%)
2018 146 146 100% 90 (61%)
35.

return did not request a refund.

36.

Of the 532 tax returns that Claudio prepared from 2015 through 2018, only 1 tax

According to IRS records of tax returns filed identifying Tameka Robenson’s

PTIN, Robenson personally prepared the following number of tax returns identifying her as the

paid preparer in 2016, 2017, and 2018:

 

 

 

 

 

 

 

 

 

 

Processing Total Number Number of Retums % of Retums Number and % of
Year of Retums Claiming a Refund Claiming a Refund Retums Claiming EITC
2016 276 274 99% 187 (67%)
2017 321 318 99% 203 (63%)
2018 421 419 99% 260 (61%)
37.

Of the 1,018 tax returns that Robenson prepared from 2016 through 2018, only 7

tax returns did not request a refund.

38.

According to IRS records of tax returns filed identifying Natasha Williams’ PTIN,

Williams personally prepared the following number of tax returns identifying her as the paid

 

 

 

preparer in 2017 and 201 81
Processing Total Number Number of Retums % of Retums Number and % of
Year of Retums Claiming a Refund Claiming a Refund Returns Claiming EITC
2017 86 86 100% 67 (77%)
2018 79 79 100% 68 (86%)

 

 

 

 

 

 

 

Case 6:18-cV-02148-CEI\/|-DC| Document 1 Filed 12/17/18 Page 10 of 74 Page|D 10

39. According to IRS records showing tax returns filed identifying the Employer
identification Numbers and/or the Electronic Filing Identification Numbers used by Certified
Taxes, LLC, Certified Taxes, LLC stores filed at least 794 tax returns in 2016, 1,215 tax returns
in 2017, and 1,621 tax returns in 2018.

40. A tax return preparer, as defined 26 U.S.C. § 7701(a)(36), includes not only the
individual who physically prepares a tax return for compensation, but also anyone “who employs
one or more persons” to prepare tax returns for compensation. In addition to owning and
operating tax preparation stores since 2015 (directly or through Certified Taxes, LLC), Erotida
Harden and Aida Cortes personally prepare tax retums.

The Defendants’ Activities

41. The Defendants prepare tax returns to generate bogus refunds for customers,
enabling the Defendants to charge exorbitant fees and maximize profits at the expense of the
United States Treasury.

42. Many of the Defendants’ customers earn low to moderate incomes and lack
knowledge regarding tax law and tax return preparation Customers often have no knowledge
that the Defendants have prepared and filed false tax returns on their behalf. For others, the
Defendants mislead customers about what can “legally” be claimed on their tax returns,
particularly with respect to various credits and deductions, and by promising customers
thousands of dollars of (illegal) refunds to convince them to have the Defendants prepare their
tax retums.

43. The Defendants make false claims on tax returns, particularly on the forms
attached to those returns, in order to improperly increase customers’ refunds. After completing

the returns, the Defendants and those acting at their direction falsely tell the customers that these

10

Case 6:18-cV-02148-CEI\/|-DC| Document 1 Filed 12/17/18 Page 11 of 74 Page|D 11

forms legally increased the customers’ refunds, and charge higher (and often undisclosed) fees
due to the additional forms and the higher refund that the Defendants claimed. The Defendants
charge customers fees for preparing the return, fees for each tax form attached to the return, and
fees for filing the retum. These fees are all deducted from the customer’s tax refund, often
without the customer being told the amount that the Defendants actually charged for preparing
the tax retum.

44. The Defendants request on customers’ tax returns a refund amount that is not
based on the customer’s actual income, expenses, deductions, and applicable qualifying credits.
Instead, the refund is based on fabricated income, expenses, deductions, and credits reported by
the Defendants.

45. The Defendants engage in unlawful tax return preparation practices including:

a. Making false claims for the Eamed Income Tax Credit;

b. Circumventing due diligence requirements in order to unlawfully maximize the
Earned Income Tax Credit;

c. Fabricating businesses and related business income and expenses;
d. Irnproperly claiming false filing status, such as Head of Household;

e. Fabricating itemized deductions, including for unreimbursed employee business
expenses, charitable contributions, and tax preparation fees paid;

f. Reporting inflated federal income tax withholdings that far exceed the amounts
actually reported on customers’ Forms W-2;

g. Improperly preparing returns based on paystubs rather than Forms W-2;
h. Falsely claiming the federal Fuel Tax Credit;
i. Claiming education credits to which their customers are not entitled;

j. Failing to identify the actual paid preparer of the tax retum;

ll

Case 6:18-cV-02148-CEI\/|-DC| Document 1 Filed 12/17/18 Page 12 of 74 Page|D 12

k. Failing to provide customers with a copy of the completed tax retum; and
l. Charging deceptive and unconscionable fees.

Phony Claims for the Earned Income Tax Credit
and Failure to Comply with Due Diligence Requirements

46. The Defendants prepare tax returns that include fraudulent claims for the Earned
Income Tax Credit (“EITC”) often based on fabricated business income and expenses, bogus or
improperly-claimed dependents, and/or false filing status.

47. The EITC is a refundable tax credit available to certain low-income working
people. The amount of the credit is based on the taxpayer’s income, filing status, and claimed
number of dependents. See 26 U.S.C. § 32 and the accompanying Treasury Regulations.
Because the EITC is a refundable credit, claiming an EITC can, in certain circumstances, reduce
a taxpayer’s federal tax liability below zero, entitling the taxpayer to a payment from the U.S.
Treasury.

48. Due to the method used to calculate the EITC, an individual can claim a larger
EITC by claiming multiple dependents and, for certain income ranges, individuals with higher
earned income are entitled to a larger credit than those with lower earned income. The amount
of the credit increases as income increases between $l and $14,000, and decreases as income
increases beyond $18,350. Some tax preparers who manipulate reported income to maximize the
EITC refer to this range of earned income corresponding to a maximum EITC as the “sweet
spot” or “golden range.” F or tax year 2017, the maximum EITC Was $6,318 and was available
to eligible individuals with three dependent children who earned income between $l4,000 and

$18,350. .

12

Case 6:18-cV-02148-CEI\/|-DC| Document 1 Filed 12/17/18 Page 13 of 74 Page|D 13

49. Because of the way the ElTC is calculated, reporting more income, up to a certain
point, allows customers to receive a larger refundable credit. Similarly, claiming losses to offset
higher income to decrease the total reported income and to fall within the “sweet spot” allows
customers to claim a larger refundable credit.

50. The Defendants falsify information to claim the maximum EITC for customers
F or example, to bring the customer’s reported earned income within the “sweet spot” for the
EITC, and depending on a customer’s actual income, the Defendants inflate or fabricate business
income reported on a Forrn Schedule C, “Profit or Loss from Business (Sole Proprietorship)”
(used to report income and expenses from a sole proprietorship), in order to fraudulently increase
customers’ reported earned income, or claim bogus Schedule C expenses to fraudulently
decrease customers’ reported earned income,

51. Because of the potential for abuse in claiming the EITC, Congress has authorized
the Secretary of the Treasury to impose “due diligence” requirements on federal tax return
preparers claiming the EITC for their customers. These “due diligence” requirements obligate
the tax return preparer to make “reasonable inquiries” to ensure the customer is legitimately
entitled to the EITC, The tax return preparer may not “ignore the implications of information
furnished to, or known by, the tax return preparer, and must make reasonable inquiries if the
information furnished to the tax return preparer appears to be incorrect, inconsistent, or
incomplete.” Tax return preparers must also document their compliance with these requirements
and keep that documentation for three years

52. The Defendants fail to comply with the due diligence requirements The
Defendants show an intentional disregard for the tax laws and in particular for the due diligence

requirements

13

Case 6:18-cV-02148-CEI\/|-DC| Document 1 Filed 12/17/18 Page 14 of 74 Page|D 14

5 3. In 2015, the IRS investigated whether a preparer at the Advanced Tax Services
store located on Colonial Drive in Orlando, which Erotida Harden managed, complied with the
due diligence requirements when preparing tax retums. The IRS reviewed 75 tax year 2013 tax
returns prepared by a tax return preparer at that Advanced Tax Services store in 2014, reviewed
the related customer files, interviewed the preparer, and interviewed Marcgenson Marc, the
owner of Advanced Tax Services. The IRS determined that all 75 of the reviewed tax returns
failed to comply with the due diligence requirements The IRS assessed $37,500 against the
preparer for 75 violations of 26 U.S.C. § 6695(g). According to the preparer, when preparing
these tax returns, she followed the Advanced Tax Services-established policies and procedures
and the training provided to her at Advanced Tax Services. Erotida Harden trained the preparers
at Advanced Tax Services on how to prepare tax returns, and reviewed all tax returns at the store
located on Colonial Drive before they were electronically filed with the IRS. Erotida Harden
was responsible for electronically filing the tax retums.

Fabricated Schedule C Business Income and Expenses

54. The Defendants prepare tax returns reporting non-existent businesses on bogus
Fonns Schedule C. On some of these returns, the Defendants report substantial business income,
but little or no expenses On other returns, the Defendants report substantial expenses, but little
or no income. The determining factor is whether the tax return preparer needs to inflate a
customer’s income (or create income when the customer has none) to bring the reported income
within the EITC “sweet spot,” or to lower the taxable income of a customer who has actual
income (such as wages reported on a W-2) in order to either bring the income within the EITC
“sweet spot” or simply to create a phony business loss to offset the customer’s wages and falsely

or fraudulently reduce the customer’s income tax liability.

14

Case 6:18-cV-02148-CEI\/|-DC| Document 1 Filed 12/17/18 Page 15 of 74 Page|D 15

55. Preparers at Certified Taxes prepared and filed a total of 794 federal income tax
returns in 2016. That year, preparers at Certified Taxes, including Michael Harden, Cortes,
Claudio, and Robenson, prepared 472 tax returns (or more than 59% of the tax returns prepared
at Certified Taxes in 2016) reporting, on a Form Schedule C, no income, sales, or gross receipts
from a business, but expenses totaling $4,000 or more purportedly incurred for a business Of
these 472 tax returns reporting no income but over $4,000 in expenses on a Form Schedule C,
369 reported expenses totaling $10,000 or more; 117 reported expenses totaling $20,000 or
more; and 31 reported expenses totaling $30,000 or more.

56. Preparers at Certified Taxes prepared and filed a total of 1,215 federal income tax
returns in 2017, That year, preparers at Certified Taxes, including Erotida Harden, Michael
Harden, Cortes, Claudio, Robenson, and Williams, prepared 653 tax returns (or more than 53%
of the tax returns prepared at Certified Taxes in 2017) reporting, on a Form Schedule C, no
income, sales, or gross receipts fi'orn a business, but expenses totaling $4,000 or more
purportedly incurred for a business Of these 653 tax returns reporting no income but over
$4,000 in expenses on a Form Schedule C, 496 reported expenses totaling $10,000 or more; 141
reported expenses totaling $20,000 or more; and 40 reported expenses totaling $30,000 or more.

57 . Preparers at Certified Taxes prepared and filed a total of 1,621 federal income tax
returns in 2018. That year, preparers at Certified Taxes, including Erotida Harden, Michael
Harden, Cortes, Claudio, Robenson, and Williams, prepared 702 tax returns (or more than 43%
of the tax returns prepared at Certified Taxes in 2018) reporting, on a Form Schedule C, no
income, sales, or gross receipts from a business, but expenses totaling $4,000 or more

purportedly incurred for a business Of these 702 tax returns reporting no income but over

15

Case 6:18-cV-02148-CEI\/|-DC| Document 1 Filed 12/17/18 Page 16 of 74 Page|D 16

$4,000 in expenses on a Form Schedule C, 567 reported expenses totaling $10,000 or more; 183
reported expenses totaling $20,000 or more; and 49 reported expenses totaling $30,000 or more.

Customers 1 and 2

58. Erotida Harden prepared the 2017 federal income tax return of Customers 1 and 2
of Orlando, Florida. Customer 1 was employed at a pawn shop in 2017, and received wages
totaling $52,065 reported to him on a Form W-2.

59. On the Schedule C attached to the tax return, Erotida Harden falsely reported that
Customer 1 owned a business, identified as his employer (as identified on the Form W-2 issued
to Customer 1), through which Customer l had no sales and received no gross receipts, but
incurred $23,637 in expenses, including $l 3,009 for car and truck expenses, $2,238 for an office
expense, $1,905 for supplies, $2,093 for travel, $2,496 for uniforms, and $l ,196 for a cell phone.
Customer 1 did not incur any such purported business expenses, Erotida Harden falsely reduced
the taxable income of Customers 1 and 2 to zero and claimed a phony EITC in the amount of
$4,669 and a bogus refund of $10,426 on the 2017 tax return of Customers 1 and 2.

Customers 3 and 4

60. Robenson prepared the 2016 and 2017 federal income tax returns of Customers 3
and 4 of Windermere, Florida. In 2017, Customer 3 received wages reported on the tax return in
the amount of $71,708 and Customer 4 was not employed. On the Schedule C attached to the
return, Robenson falsely reported that Customer 3 owned a business, not identified by name or
type of business, through which Customer 3 had no sales and received no gross receipts, but
incurred $63,289 in expenses, all for purported car and truck expenses By reporting the
fabricated loss on the Schedule C, Robenson falsely reduced the taxable income reported on the

return to zero. Robenson also falsely reported that Customers 3 and 4 purchased 2,8 80 gallons of

16

Case 6:18-cV-02148-CEI\/|-DC| Document 1 Filed 12/17/18 Page 17 of 74 Page|D 17

nontaxable, undyed diesel fuel (discussed in paragraphs 140-143, infra). Assuming,
conservatively, that the gas was purchased at $2.00 per gallon, Customers 3 and 4 would have
incurred a gas expense in the amount of $5,600. Robenson claimed a bogus fuel tax credit in the
amount of $700. Thus, Robenson claimed a phony EITC in the amount of $3,370 and a bogus
refund of $5,489 on the 2017 tax return of Customers 3 and 4.

61. Robenson prepared a separate 2016 tax return for Customer 3. Customer 3
received wages totaling $67,547 in 2016, On the Schedule C attached to the return, Robenson
falsely reported that Customer 3 owned a business, not identified by name or type of business,
through which Customer 3 had no sales and received no gross receipts, but incurred $49,018 in
expenses, including $25,248 for car and truck expenses, $1 1,400 for renting or leasing business
property, $2,335 for supplies, $6,613 for meals and entertainment, and $3,422 for utilities As a
result, Robenson claimed a phony EITC in the amount of $ 1 ,791 and a bogus refund in the
amount of $2,754 on Customer 3’s 2016 tax retum.

Customer 5

62. Claudio prepared the 2017 federal income tax retum of Customer 5 of
Kissimmee, Florida. In 2017, Customer 5 received wages totaling $41,737. On the Schedule C
attached to the return, Claudio falsely reported that Customer 5 owned a business, not identified
by name or type of business, through which Customer 5 had no sales and received no gross
receipts, but incurred $23,221 in expenses, all for purported _car and truck expenses By reporting
the fabricated loss on the Schedule C, Claudio claimed a phony EITC in the amount of $3,3 70
and a bogus refund of $9,031 on Customer 5’s 2017 tax return.

63. Michael Harden prepared Customer 5’s 2016 federal income tax retum. Customer

5 received wages totaling $44,534 in 2016. On the Schedule C attached to the return, Michael

17

Case 6:18-cV-02148-CEI\/|-DC| Document 1 Filed 12/17/18 Page 18 of 74 Page|D 18

Harden falsely reported that Customer 5 owned a business, not identified by name or type of
business through which Customer 5 had no sales and received no gross receipts, but incurred
812,749 in expenses, all for purported car and truck expenses By reporting the fabricated loss
on the Schedule C, Michael Harden claimed a phony EITC in the amount of $1,202 and a bogus
refund of $5,811 on Customer 5’s 2016 tax retum.

Customers 6 and 7

64. Michael Harden prepared the 2017 federal income tax returns of Customers 6 and
7 of Apopka, Florida. Customers 6 and 7 were married, but Michael Harden prepared separate
tax returns (as further discussed in paragraph 94, infra). Customers 6 and 7 provided Michael
Harden with copies of their Forrns W-2. Michael Harden asked Customers 6 and 7 how far they
drove to and from work.

65. ln 2017, Customer 6 received wages from her job totaling $74,856. Customer 6
did not own or operate a business On the Schedule C attached to the return, Michael Harden
falsely reported that Customer 6 owned a business, not identified by name or type of business,
through which Customer 6 had no sales and received no gross receipts, but incurred $45,311 in
expenses, including $25,535 for car and truck expenses, $8,616 for renting business property,
$6,700 for meals and entertainment, and $4,440 for utilities Customer 6 did not discuss these
purported expenses with Michael Harden, and did not tell Michael Harden that she owned a
business By reporting the fabricated loss on the Schedule C, and filing a separate tax return
claiming the dependent of Customers 6 and 7, Michael Harden claimed a phony EITC in the
amount of $1,613 and a bogus refund of $9,071 on Customer 6’s 2017 tax retum.

66. In 2017, Customer 7 received wages from his job totaling $36,231. On the

Schedule C attached to the return, Michael Harden falsely reported that Customer 7 owned a

18

Case 6:18-cV-02148-CEI\/|-DC| Document 1 Filed 12/17/18 Page 19 of 74 Page|D 19

business not identified by name or type of business, through which Customer 7 had no sales and
received no gross receipts, but incurred $25,535 in expenses, all for purported car and truck
expenses (the exact same amount of fabricated car and truck expenses that Michael Harden
reported on his wife’s tax retum). Michael Harden also falsely reported that Customer 7
purchased 3,600 gallons of nontaxable, undyed diesel fuel. Assuming, conservatively, that the
gas was purchased at $2.00 per gallon, Customer 7 would have incurred a gas expense in the
amount of $7,200. Michael Harden claimed a bogus fuel tax credit in the amount of $875
(discussed in paragraphs 140-143, infra). By reporting the fabricated loss on the Schedule C and
the phony fuel tax credit, Michael Harden claimed a phony EITC in the amount of $332 and a
bogus refund of $5,862 on Customer 7’s 2017 tax return,

Customer 8

67. The 2016 and 2017 federal income tax returns of Customer 8 of Winter Garden,
Florida were prepared at the Certified Taxes store on Pine Hills Road in Orlando. Erotida Harden
is identified as the preparer of the 2016 tax return and Robenson prepared the 2017 tax retum.
Customer 8 was employed as a supervisor for a construction company in 2016 and 2017. Most
of Customer 8’s job-related expenses were reimbursed by his employer. Customer 8 did not own
a business in 2016 or 2017, and did not inform the tax return preparers that he owned a business
or had any business-related expenses Customer 8 gave the preparers his ID, social security
number, and Forms W-2.

68. In 2016, Customer 8 received wages totaling $59,037. On the Schedule C
attached to the 2016 tax return, Erotida Harden falsely reported that Customer 8 owned a
business, not identified by name or type of business, through which Customer 8 had no sales and

received no gross receipts but incurred $20,05 3 in expenses, including $13,537 for car and truck

19

Case 6:18-cV-02148-CEI\/|-DC| Document 1 Filed 12/17/18 Page 20 of 74 Page|D 20

expenses, $2,634 for supplies, $l,536 for a cell phone, and $2,346 for work clothes Customer 8
did not incur any such purported business expenses and did not inform the preparer that he
incurred these expenses As a result, Erotida Harden claimed a bogus refund of $4,423 on
Customer 8’s 2016 tax return.

69. In 2017, Customer 8 received wages totaling 8108,940. On the Schedule C
attached to the tax return, Robenson falsely reported that Customer 8 owned a business,
identified as his employer (as identified on the Form W-2 issued to Customer 8), through which
Customer 8 had no sales and received no gross receipts, but incurred $33,575 in expenses, all for
purported car and truck expenses Customer 8 did not incur any such purported business
expenses and did not inform Robenson that he incurred these expenses Robenson thus claimed
a bogus refund of $8,472 on Customer 8’s 2017 tax return.

70. Customer 8 did not know that Erotida Harden and Robenson reported on his tax
returns that he owned a business that incurred tens of thousands of dollars in expenses The
preparers did not discuss the tax preparation fees with Customer 8, but Customer 8 was charged
over $400 to have the 2017 tax return prepared.

Customers 9 and 10

71. Cortes prepared the 2016 and 2017 federal income tax returns of Customers 9 and
10 of Kissimmee, Florida. Although Cortes prepared the 2016 tax return, Claudio is identified as
the paid preparer. Neither Customer 9 nor Customer 10 owned a business in 2016 or 2017, and
they did not inform Cortes that they owned a business or had any business-related expenses
when they had their 2016 and 2017 tax returns prepared. When having these returns prepared,
Customers 9 and 10 provided Cortes with their Forms W-2, IDs, social security cards, and birth

certificates for their children. In 2016 and 2017, Customer 9 was employed as a corrections

20

Case 6:18-cV-02148-CEI\/|-DC| Document 1 Filed 12/17/18 Page 21 of 74 Page|D 21

officer for the Federal Bureau of Prisons, and Customer 10 was employed by Star Island and the
City of Kissimmee. Cortes asked Customers 9 and 10 how far they drove from their home to
their jobs

72. In 2016, Customers 9 and 10 received wages totaling $69,854. On the Schedule
C attached to the 2016 tax return (falsely identifying Claudio as the paid preparer), Cortes falsely
reported that Customer 9 owned a business, not identified by name or type of business through
which Customer 9 had no sales and received no gross receipts, but incurred $27,667 in expenses,
including 815,047 for car and truck expenses, $4,539 for renting business property, $995 for
supplies, $1,888 for travel, $593 for meals and entertainment, $2,850 for a cell phone, and
$1,755 for uniforms By reporting the fabricated loss for the non-existent business, Cortes falsely
claimed a phony EITC in the amount of $2,3 86 and a bogus refund of $10,990 on the 2016 tax
return of Customers 9 and 10.

73. In 2017, Customers 9 and 10 received wages totaling $77,139. On the Schedule
C attached to the 2017 tax return, Cortes falsely reported that Customer 9 owned a business, not
identified by name or type of business, through which Customer 9 had no sales and received no
gross receipts, but incurred $35,881 in expenses, all for purported car and truck expenses By
reporting the fabricated loss for the non-existent business, Cortes falsely claimed a phony EITC
in the amount of $2,462 and a bogus refund of $1 1,1 13 on the 2017 tax return of 9 and 10.
Certified Taxes charged over $400 to prepare the 2017 tax retum.

Customer 11

74. Michael Harden prepared the 2016 and 2017 federal income tax returns of

Customer 11 of Clermont, Florida. Customer 11 was employed at Disney in 2016 and 2017.

21

Case 6:18-cV-02148-CEI\/|-DC| Document 1 Filed 12/17/18 Page 22 of 74 Page|D 22

Customer 11 did not own a business in 2016 or 2017, did not tell Michael Harden that he owned
a business and did not discuss any business expenses with Michael Harden,

75. In 2016, Customer ll received wages from Disney totaling $50,344. On the
Schedule C attached to the 2016 tax return, Michael Harden falsely reported that Customer 11
owned a business not identified by name or type of business through which Customer l 1
received $200 in gross receipts but incurred $36,096 in expenses, including $l 1,136 for car and
truck expenses, $17,580 for renting business property, $4,800 for utilities and $2,580 for wages
By reporting the fabricated $35,896 loss on the Schedule C, Michael Harden claimed a phony
EITC in the amount of 835 and a bogus refund of $4,297 on Customer ll’s 2016 tax retum.

76. In 2017, Customer 11 received wages from Disney totaling $76,665. On the
Schedule C attached to the 2017 tax return, Michael Harden falsely reported that Customer ll
owned a business not identified by name or type of business through which Customer 11 had no
sales and received no gross receipts but incurred $46,277 in expenses, including $20,667 for car
and truck expenses $ l 7,400 for renting business property, $400 for supplies $2,400 for meals
and entertainment, and $5,400 for utilities By reporting the fabricated loss on the Schedule C,
Michael Harden claimed a bogus refund of $5,936 on Customer ll’s 2017 tax return.

77. The copies of the tax returns that Customer 11 received did not include the false
information reported on the Schedules C, but only contained the first few pages of the Form
1040. In 2018, Customer 11 applied for a mortgage The bank questioned Customer ll about
the self-employed business losses reported on his tax returns which Customer ll was not aware
of prior to applying for the loan. After speaking with a bank employee, Customer 11 questioned

someone at Certified Taxes about the phony business expenses claimed on his tax retums. The

22

Case 6:18-cV-02148-CEI\/|-DC| Document 1 Filed 12/17/18 Page 23 of 74 Page|D 23

individual at Certified Taxes with whom he spoke attempted to deny reporting any business
expenses on Customer ll’s tax retums.

Customer 12

78. The 2016 and 2017 federal income tax returns of Customer 12 of Oldsmar,
Florida were prepared at Certified Taxes, Erotida Harden is identified as the preparer of the
2016 tax return, and Williams is identified as the preparer of the 2017 tax retum. Customer 12
was not present when her tax returns were prepared, and only communicated with the preparer
by email or fax, including transmitting copies of her ID and Forms W-2. The preparer did not
ask Customer 12 additional questions Customer 12 was employed in 2016 and 2017, did not
own a business in 2016 or 2017, did not tell the preparer that she owned a business and did not
discuss any business expenses with the preparer.

79. In 2016, Customer 12 received wages as a senior manager at a health care
company totaling $76,742. On the Schedule C attached to the 2016 tax return, the preparer
falsely reported that Customer 12 owned a business not identified by name or type of business
through which Customer 12 had no sales and received no gross receipts but incurred $47,158 in
expenses including $365 for advertising, 818,209 for car and truck expenses, $5,000 for legal
and professional services 816,000 for renting business vehicles machinery, and equipment,
$564 for supplies $1,800 for meals and entertainment, and $5,220 for utilities By reporting the
fabricated loss on the Schedule C, the preparer claimed a phony EITC in the amount of 81,553
and a bogus refund of $5,791 on Customer 12’s 2016 tax retum.

80. In 2017, Customer 12 received wages from Disney totaling $56,446. On the
Schedule C attached to the 2017 tax return, the preparer falsely reported that Customer 12 owned

a business not identified by name or type of business through which Customer 12 had no sales

23

Case 6:18-cV-02148-CEI\/|-DC| Document 1 Filed 12/17/18 Page 24 of 74 Page|D 24

and received no gross receipts but incurred $46,260 in expenses including $15,267 for car and
truck expenses $17,000 for renting business property, $4,000 for travel, $3,992 for meals and
entertainment, and $6,001 for utilities By reporting the fabricated loss on the Schedule C, the
preparer claimed a phony EITC in the amount of $370 and a bogus refund of $5,028 on
Customer 12’s 2017 tax retum. Customer 12 was charged over $400 to have the 2017 tax return
prepared. Customer 12 did not receive complete copies of her filed tax retums.

Customers 13 and 14

81. Michael Harden prepared the 2017 joint tax return of Customers 13 and 14 of
Hallandale, Florida and separate 2016 tax returns for Customers 13 and 14.

82. In 2017, Michael Harden reported on the tax return that Customers 13 and 14
received wages totaling $32,941. Customer 14 also attended college in 2017, On the Schedule C
attached to the 2017 tax return, Michael Harden falsely reported that Customer 13 owned a
business not identified by name or type of business through which Customer 13 had no sales
and received no gross receipts but incurred $16,748 in expenses all for purported car and truck
expenses Michael Harden also falsely claimed a phony fuel tax credit (discussed in paragraphs
140-143, infra) in the amount of $l,166. By reporting the fabricated business loss and claiming a
phony fuel tax credit, Michael Harden falsely claimed a bogus refund of $4,629 on the 2017 tax
return of Customers 13 and 14.

83. Michael Harden prepared Customer 13’s 2016 federal income tax retum. Michael
Harden reported on the tax return that Customer 13 received wages totaling $28,460, from which
$3,181 in taxes were withheld. According to a Form W-2 issued to Customer 13, the wages
actually totaled $39,457, and only 81,300 in tax was withheld, or $1,881 less than Michael

Harden reported (discussed in paragraph 134, infra). On the Schedule C attached to Customer
24

Case 6:18-cV-02148-CEI\/|-DC| Document 1 Filed 12/17/18 Page 25 of 74 Page|D 25

13’s 2016 tax return, Michael Harden falsely reported that Customer 13 owned a business not
identified by name or type of business through which Customer 13 had no sales and received no
gross receipts but incurred $19,688 in expenses, including 812,238 for car and truck expenses,
$4,500 for renting business property, and $2,950 for utilities Michael Harden also falsely
claimed a phony fuel tax credit (discussed in paragraphs 140-143, infra) in the amount of $700.
By reporting the fabricated business loss claiming a phony fuel tax credit, and reporting falsely
inflated tax withholdings Michael Harden claimed a bogus refund of $3,881 on Customer 13’s
2016 tax retum.

84. Michael Harden prepared Customer 14’s 2016 federal income tax retum. In 2016,
Customer 14 received wages totaling $19,3 75 , from which $981 was withheld in taxes as
reported on her Form W-2. On the Schedule C attached to Customer 14’s 2016 tax return,
Michael Harden falsely reported that Customer 14 owned a business not identified by name or
type of business through which Customer 14 had no sales and received no gross receipts but
incurred $11,640 in expenses all for purported car and truck expenses Michael Harden also
falsely claimed that $1,981 (exactly $1,000 more than reported on her Form W-2) in taxes were
withheld from Customer 14’s wages (discussed in paragraph 134, infra). Michael Harden also
claimed a phony education credit (discussed in paragraph 162, infra) in the amount of $422. By
reporting the fabricated business loss false withholdings and claiming a phony education credit,
Michael Harden claimed a bogus refund of $2,581 on Customer 14’s 2016 tax retum.

Intentionally Claiming an Improper Filing Status and Bogus Dependents
85. The Defendants prepare tax returns reporting false filing status Specifically,

Head of Household filing status is claimed on customers’ tax returns to increase the amount of

25

Case 6:18-cV-02148-CEI\/|-DC| Document 1 Filed 12/17/18 Page 26 of 74 Page|D 26

the customers’ standard deduction, when the Defendants know that the customer does not qualify
for Head of Household filing status

86. The Defendants file separate returns for married couples who are not living apart,
improperly using the “Head of Household” or “Single” filing status both of which are
unavailable to married couples living together. Ofien, this is an attempt to increase the claimed
EITC; a qualifying couple with at least two children who, together, might otherwise receive a
single EITC refund of $5,000 by properly claiming “manied, filing jointly,” may instead each
unlawfully receive a refund of $3,000 or more, by both falsely claiming Head of Household or
single status and each claiming at least one dependent

87. Additionally, the Defendants claim dependents who do not actually qualify as
dependents on customers’ tax returns, and then claim Head of Household filing status to increase
the customers’ refunds through both the false filing status and fraudulent EITC claim based on
the bogus dependents

Customers 15 and 16

88. For example, Robenson prepared the 2017 federal income tax returns of
Customers 15 and 16 of Orlando, Florida. Customer 16 provided Robenson with copies of her
Form W-2 and her husband’s Form W-2, along with receipts for healthcare, the Veterans
Administration, insurance, and school records for their children Robenson informed Customer
16 that she and her husband did not need to file a joint tax retum. Robenson asked Customer 16
for the amount of their personal cell phone bill. Customer 15 was not present when the tax
returns Were prepared and did not have any discussions with Robenson.

89. Customer 16 worked at a restaurant in 2017 and received wages totaling $26,710.

Despite knowing that Customers 15 and 16 were married, Robenson falsely claimed Head of

26

Case 6:18-cV-02148-CEI\/|-DC| Document 1 Filed 12/17/18 Page 27 of 74 Page|D 27

Household filing status on Customer 16’s 2017 tax retum. Customer 16 did not own or operate a
business in 2017, did not tell Robenson that she owned or operated a business and did not
discuss any business- or job-related expenses With Robenson, On the Schedule C attached to the
return, Robenson falsely reported that Customer 16 owned a business not identified by name or
type of business through which Customer 16 had no sales and received no gross receipts but
incurred expenses totaling $8,727, all for purported car and truck expenses As a result of filing a
separate tax return falsely claiming Head of Household filing status and reporting a phony loss
from a non-existent business Robenson falsely claimed the EITC in the amount of $5,616 and a
bogus refund of $1 1,930 on Customer 16’s 2017 tax retum.

90. Customer 15 worked at a restaurant in 2017 and received wages totaling $55,961.
Because he was not present when his tax return was prepared, he never discussed any job-related
expenses, medical expenses, or charitable contributions with Robenson. On the Schedule A
attached to the return, Robenson falsely reported that Customer 15 incurred unreimbursed
employee business expenses in the amount of $24,641, including $3,840 for a cell phone, $2,544
for work clothes and $887 for supplies the remaining purported $17,370 in job-related expenses
was not categorized on the tax return. Robenson also falsely claimed that Customer 15 incurred
810,010 in medical expenses and $4,032 in charitable contributions when Customer 15 had no
such expenses and neither he nor his wife told Robenson that he incurred such expenses Because
Customer 15 was not present when his tax return was prepared, Robenson instructed Customer
16 to sign Customer 15’s completed tax retum. As a result of filing a separate tax return and
making the false claims on the Schedule A, Robenson claimed a bogus refund of $3,906 on
Customer 15’s 2017 tax retum. Customers 15 and 16 were charged around $400 for each tax

return prepared,

27

Case 6:18-cV-02148-CEI\/|-DC| Document 1 Filed 12/17/18 Page 28 of 74 Page|D 28

Customers 17 and 18

91. Robenson prepared the 2017 federal income tax returns of Customers 17 and 18
of Kissimmee, Florida. Customers 17 and 18 went to the Certified Taxes store together to have a
tax return prepared. Customers 17 and 18 informed Robenson that they were married, Customer
17 received wages totaling $28,749 from his job. Robenson asked Customer 17 how far he
drove to and from work and whether he purchased boots and pants for his job.

92. Robenson filed separate 2017 tax returns for Customers 17 and 18, falsely
claiming Head of Household filing status on Customer 17’s return despite knowing he was
married. Robenson misspelled the street name on Customer 17’s tax return, while correctly
spelling it on Customer 18’s tax retum. Robenson also falsely claimed as a dependent Customer
17’s mother, who did not live with Customer 17 as reported, but lived in Puerto Rico in 2017 and
received social security income. On the Schedule A attached to the return, Robenson falsely
reported that Customer 17 incurred unreimbursed employee business expenses in the amount of
$26,109, or over 90% of his wages including $1,200 for a cell phone, $362 for work clothes and
$254 for supplies the remaining purported $24,293 in job-related expenses was not categorized
on the tax retum. Robenson also falsely claimed that Customer 17 incurred $3,466 in medical
expenses and $4,036 in charitable contributions when Customer 17 had no such expenses and
did not tell Robenson that he incurred such expenses Robenson falsely claimed $33,900 in
itemized deductions on the Schedule A, an amount that exceeded Customer 17 ’s income by
$5,151. Robenson also falsely reported that Customer 17 purchased 2,880 gallons of nontaxable,
undyed diesel fuel. Assuming, conservatively, that the gas was purchased at $2.00 per gallon,
Customer 17 would have incurred a gas expense in the amount of $5,760. Robenson claimed a

bogus fuel tax credit in the amount of $700 (discussed in paragraphs 140-143, infra). By filing a
28

Case 6:18-cV-02148-CEI\/|-DC| Document 1 Filed 12/17/18 Page 29 of 74 Page|D 29

separate tax return for Customer 17, falsely claiming that Customer 17’s mother was his
dependent, and reporting the fabricated itemized deductions on Schedule A and the phony fuel
tax credit, Robenson claimed a bogus refund of $2,476 on Customer 17’s 2017 tax retum.
Robenson did not review the completed tax return with Customer 17, but only told Customer 17
the amount of his refund. Robenson charged Customer 17 over $400 to prepare his 2017 tax
retum.

93. Robenson reported single filing status on Customer 18’s 2017 tax retum.
Customer 18 received wages totaling $28,686 in 2017. On the Schedule A attached to the return,
Robenson falsely reported that Customer 18 incurred unreimbursed employee business expenses
in the amount of $18,716, or over 65% of her wages including $2,129 for a cell phone, $3, 144
for work clothes and $785 for supplies; the remaining purported $12,658 in job-related expenses
was not categorized on the tax retum. Robenson also falsely claimed that Customer 18 incurred
$5,802 in medical expenses and $3,362 in charitable contributions when Customer 18 had no
such expenses and did not tell Robenson that she incurred such expenses As a result, Robenson
falsely reduced Customer 18’s taxable income to zero, and claimed a bogus refund of $2,095 on
Customer 18’s 2017 tax retum.

Customers 6 and 7 §con’t[

94. As discussed in paragraphs 64-66, Supra, Michael Harden prepared separate 2017
federal income tax returns for Customers 6 and 7 . Customers 6 and 7 were married, told Michael
Harden that they were married, and had their tax returns prepared on the same visit to the tax
preparation store, but Michael Harden prepared separate tax returns both claiming single filing
status Michael Harden reported the son of Customers 6 and 7 on the tax return of Customer 6,

who received more income in 2017. On both tax returns, Michael Harden claimed enormous

29

Case 6:18-cV-02148-CEI\/|-DC| Document 1 Filed 12/17/18 Page 30 of 74 Page|D 30

phony self-employed business losses (described in paragraphs 65-66, supra), to falsely reduce

the reported taxable income. Additionally, by filing separate tax returns reporting large phony

business losses and by claiming the dependent on Customer 6’s tax return, Michael Harden

falsely claimed the EITC and large, bogus refunds on the 2017 tax returns of Customers 6 and 7.
Bogus Schedule A Deductions

95. The Defendants prepare tax returns reporting bogus itemized deductions on Form
Schedule A, “Itemized Deductions” to improperly or fraudulently reduce customers’ taxable
income.

96. For example, the Defendants prepare tax returns for customers that include Forms
Schedule A making false claims for purported unreimbursed employee business expenses
Section 162 of the Intemal Revenue Code governs trade or business expenses The Defendants
often claim deductions for fabricated, fraudulently inflated, and/or non-qualifying business
expenses particularly for purported business miles driven by customers The Defendants ask
customers whether they incurred expenses for such personal expenditures such as cell phones
and clothing, without explaining to customers that these expenses are actually non-deductible lf
the customer responds that they had such expenses, the Defendants then report these non-
deductible expenses as deductible employee business expenses in amounts that the Defendants
fabricate in order to maximize the customer’s refund. In instances where customers do have
actual qualifying expenses such as for charitable contributions the Defendants report a falsely
inflated amount of the expense that the customer incurred, to improperly increase the tax refund

claimed on the retum.

30

Case 6:18-cV-02148-CEI\/|-DC| Document 1 Filed 12/17/18 Page 31 of 74 Page|D 31

Customers 19 and 20

97. Customers 19 and 20 of Orlando, Florida had their 2017 federal income tax return
prepared at Certified Taxes, Claudio is identified as the paid preparer, but Customers 19 and 20
identified Cortes as the actual preparer. Customers 19 and 20 provided the preparer with copies
of their IDs, Form W-2, Form 1098 mortgage statement, dividend income inforrnation, and
social security numbers

98. Customer 19 received wages in the amount of $1 15,393 in 2017, On the Schedule
A attached to the return, the preparer falsely reported that Customer 19 incurred unreimbursed
employee business expenses in the amount of $22,773, including $l,450 for a cell phone and
$3,281 for uniforrns; the remaining purported 818,042 in job-related expenses was not
categorized on the tax retum. Customer 19 did not incur these expenses and did not provide this
amount to the preparer. The preparer also falsely claimed that Customers 19 and 20 incurred
$9,976 in medical expenses and $5,981 in charitable contributions when Customers 19 and 20
had no such expenses and did not discuss these expenses with the preparer; the preparer only
asked Customers 19 and 20 about commuting mileage, a nondeductible expense, By reporting
the fabricated expenses on the Schedule A, the preparer claimed a bogus refund of $7,285 on the
2017 tax return of Customers 19 and 20. The preparer did not review the completed tax return
with Customers 19 and 20 and did not provide them with a complete copy of the tax return, but
only gave them the first two pages of the Form 1040.

Customers 21 and 22

99. Cortes prepared the 2017 tax return of Customers 21 and 22 of Deltona, Florida.

Customers 21 and 22_provided the preparer with copies of their IDs Forrns W-2, Form 1098

31

Case 6:18-cV-02148-CEI\/|-DC| Document 1 Filed 12/17/18 Page 32 of 74 Page|D 32

mortgage statement, and social security cards Cortes asked Customers 21 and 22 general
questions about personal expenses

100. Customers 21 and 22 were both employed in 2017, and received wages totaling
$98,349. On the Schedule A attached to the return, Cortes falsely reported that 21 and 22
incurred unreimbursed employee business expenses in the amount of $15,959, and the purported
expenses were not categorized on the tax retum. Customers 21 and 22 did not incur job-related
expenses and did not tell Cortes that they incurred any such expenses, In 2017, Customers 21
and 22 donated approximately $2,000 to charity, but did not discuss any amount of expenses for
charitable contributions with Cortes Cortes however, falsely reported that Customers 21 and 22
donated $8,316 in cash to charity in 2017, By reporting the fabricated expenses on the Schedule
A, Cortes claimed a bogus refund of $5,3 12 on the 2017 tax return of Customers 21 and 22.

Customer 23

101. Erotida Harden prepared the 2016 and 2017 tax returns of Customer 23 of
Orlando, Florida. Customer 23 provided Erotida Harden with copies of her ID, Forrns W-2,
Form 1098 mortgage statement, and social security card. Erotida Haden did not ask Customer 23
many questions but did ask about expenses for her home, including for repairs and utilities
Customer 23 was employed as a customer service representative in 2016 and 2017 and did not
own a business in 2016,

102. In 2017, Customer 23 received wages totaling $26,528. On the Schedule A
attached to the 2017 tax return, Erotida Harden falsely reported that Customer 23 incurred
unreimbursed employee business expenses in the amount of $23,155, over 87% of her wages
including $1,250 for a cell phone and $1,085 for supplies the remaining purported $20,820 in

job-related expenses was not categorized on the tax retum. Customer 23 did not incur these

32

Case 6:18-cV-02148-CEI\/|-DC| Document 1 Filed 12/17/18 Page 33 of 74 Page|D 33

expenses and did not provide these amounts to Erotida Harden. Erotida Harden also falsely
reported that Customer 23 donated $2,486 in cash to charity in 2017. The fabricated expenses on
the Schedule A totaled $28,1 15, or $1,587 more than Customer 23’s wages By reporting the
fabricated expenses on the Schedule A, Erotida Harden claimed a bogus refund of $2,706 on
Customer 23’s 2017 tax return.

103. In 2016, Customer 23 received wages totaling $26,366. On the Schedule C
attached to the 2016 tax return, Erotida Harden falsely reported that Customer 23 owned a
business not identified by name or type of business through which Customer 23 had no sales
and received no gross receipts but incurred $14,295 in expenses, all for purported car and truck
expenses Customer 23 did not incur any such purported business expenses and did not inform
Erotida Harden that she incurred these expenses (for a non-existent business). Thus, Erotida
Harden claimed a bogus refund of $3,331 on Customer 23’s 2016 tax retum.

104. Erotida Harden did not inform Customer 23 that she reported the phony job-
related expenses and self-employed business expenses on Customer 23 ’s tax retums.

Customer 24

105 . Customer 24, of Orlando, Florida, had his 2016 and 2017 tax returns prepared at
the Certified Taxes store on Pine Hills Road in Orlando. Customer 24 provided the preparers
with copies of his ID, Forrns W-2, and Form 1098 mortgage statement, Customer 24 was
employed at a commercial printing service in 2016 and 2017 and did not own a business in 2016,
Customer 24 did not incur any out-of-pocket expenses for his job.

106. In 2016, Customer 24 received wages totaling $30,701. On the Schedule A
attached to the 2016 tax return, the Certified Taxes preparer falsely reported that Customer 24

incurred unreimbursed employee business expenses totaling $6,983, including $1,254 for

33

Case 6:18-cV-02148-CEI\/|-DC| Document 1 Filed 12/17/18 Page 34 of 74 Page|D 34

uniforms and $1,252 for a cell phone; the remaining job-related expenses were not categorized
on the tax retum. The preparer also falsely reported that Customer 24 incurred medical expenses
in the amount of $8,987 and contributed $2,598 in cash to charity. Customer 24 did not incur
any of these expenses and did not provide these amounts to the preparer. As a result of the
fabricated deductions on the Schedule A, the Certified Taxes prepared claimed a bogus refund of
$2,668 on Customer 24’s 2016 tax retum.

107. In 2017, Customer 24 received wages totaling $30,874. The preparer did not ask
Customer 24 any questions when preparing the 2017 tax retum. On the Schedule A attached to
the 2017 tax return, the Certified Taxes preparer falsely reported that Customer 24 incurred
unreimbursed employee business expenses in the amount of $19,295, over 62% of his wages
including $1,236 for a cell phone and $987 for uniforms; the remaining purported $17,072 in
job-related expenses was not categorized on the tax retum. The preparer also falsely reported
that Customer 24 incurred medical expenses in the amount of $8,690 and contributed $4,059 in
cash to charity, Customer 24 did not incur any of these expenses, and did not provide these
amounts to the preparer. The fabricated expenses on the Schedule A totaled $30,198, and
falsely reduced Customer 24’s taxable income to zero. By reporting the fabricated expenses on
the Schedule A, the Certified Taxes preparer claimed a bogus refund of $3,759 on Customer 24’s
2017 tax return.

Customers 25 and 26

108. Cortes prepared the 2017 federal income tax return of Customers 25 and 26 of
Orlando, Florida.

109. Customers 25 and 26 were both employed in 2017, as an auto parts store manager

and handling medical records at a doctor’s office, respectively, and received wages totaling

34

Case 6:18-cV-02148-CEI\/|-DC| Document 1 Filed 12/17/18 Page 35 of 74 Page|D 35

$73,662. Customers 25 and 26 had their 2017 tax return prepared at Certified Taxes because
they purchased a house and wanted to ensure that their mortgage was correctly reported on their
tax retum.

110. On the Schedule A attached to the 2017 tax return, Cortes falsely reported that
Customers 25 and 26 contributed $6,534 in cash to charity, Customers 25 and 26 did not donate
that much to charity, and did not provide that amount to Cortes. On the Schedule A, Cortes
reported the mortgage interest that Customers 25 and 26 paid in 2017, but did not report the
property taxes that Customers 25 and 26 paid, even though the property taxes were reported on
the Form 1098 provided (along with the mortgage interest, which Cortes reported on the tax
retum). On the Schedule C attached to the tax return, Cortes falsely reported that Customer 26
owned a business not identified by name or type of business through which Customer 26 had no
sales and received no gross receipts but incurred $31,299 in expenses all for purported car and
truck expenses Customer 26 did not incur any such purported business expenses and did not
inform Cortes that he incurred these expenses (for a non-existent business).

111. By reporting the fabricated charitable contributions on the Schedule A and the
phony business expenses on the Schedule C, Cortes claimed a phony EITC in the amount of
$452 and a bogus refund of $6,602 on the 2017 tax return of Customers 25 and 26. Cortes did
not give Customers 25 and 26 a complete copy of the tax return, but only gave them the first
pages of the Form 1040 without any forms or schedules attached. Customers 25 and 26 were
charged over $500 to have the tax return prepared.

Customers 27 and 28

112. Robenson prepared the 2017 tax return of Customers 27 and 28 of Orlando,

Florida. Customers 27 and 28 provided Robenson with copies of their IDs Forms W-2, social

35

Case 6:18-cV-02148-CEI\/|-DC| Document 1 Filed 12/17/18 Page 36 of 74 Page|D 36

security cards information about moving and storage expenses, and information about medical
expenses Robenson asked Customers 27 and 28 how far they commute to work, which is a
nondeductible expense. Neither Customer 27 nor Customer 28 owned a business in 2016.

113. Customers 27 and 28 were both employed in 2017, and received wages totaling
$71,213. On the Schedule A attached to the return, Robenson falsely reported that Customers 27
and 28 incurred unreimbursed employee business expenses in the amount of $25,391, including
$2,400 for a cell phone, $2,148 for work clothes and $854 for supplies Customers 27 and 28
did not incur these expenses and did not provide these amounts to Robenson. In 2017, Customers
27 and 28 incurred around $5,000 in medical expenses, an amount they provided to Robenson.
Robenson, however, falsely reported that Customers 27 and 28 incurred $11,771 in medical
expenses Robenson also falsely reported that Customers 27 and 28 donated $4,211 in cash to
charity in 2017. By reporting the fabricated expenses on the Schedule A, Robenson claimed a
bogus refund of $2,260 on the 2017 tax return of Customers 27 and 28.

114. Customers 27 and 28 were both employed in 2016, and received wages totaling
$51,074. On the Schedule C attached to the 2016 tax return, Robenson falsely reported that
Customer 27 owned a business not identified by name or type of business through which
Customer 27 had no sales and received no gross receipts but incurred $30,058 in expenses,
including $20,498 for car and truck expenses, $1,123 for supplies $5,112 for meals and
entertainment, and $3,325 for utilities Customer 27 did not own a business did not incur any
such purported business expenses and did not inform Robenson that he incurred these expenses
As a result, Robenson claimed a bogus refund of $2,3_47 on the 2016 tax return of Customers 27

and 28. Robenson did not review the completed tax returns with Customers 27 and 28. In 2018,

36

Case 6:18-cV-02148-CEI\/|-DC| Document 1 Filed 12/17/18 Page 37 of 74 Page|D 37

Customers 27 and 28 met with an accountant to file amended tax returns to remove the false
claims reported without their knowledge by Robenson.

Customers 29 and 30

115. Claudio prepared the 2017 tax return of Customers 29 and 30 of Orlando, Florida.
Customers 29 and 30 were both employed in 2017, and received wages totaling $66,443.

116. On the Schedule A attached to the return, Claudio falsely reported that Customers
29 and 30 incurred unreimbursed employee business expenses in the amount of $26,042, or over
39% of their wages including $1,625 for a cell phone and $4,284 for uniforms; the remaining
purported $20,133 in job-related expenses was not categorized on the tax return. Claudio also
falsely reported that Customers 29 and 30 incurred $10,3 66 in medical and dental expenses
$3,331 in general sales taxes and $5,285 in charitable contributions By reporting the fabricated
expenses on the Schedule A, Claudio claimed a bogus refund of $2,358 on the 2017 tax return of
Customers 29 and 30.

Customer 31

117. Michael Harden prepared the 2017 tax return of Customer 31 of Orlando, Florida.
Customer 31 received wages totaling $37,381 in 2017, On the Schedule A attached to the return,
Michael Harden falsely reported that Customer 31 incurred unreimbursed employee business
expenses in the amount of $10,754, or over 28% of his wages including $720 for a cell phone;
the remaining purported $10,034 in job-related expenses was not categorized on the tax retum.
By reporting the fabricated expenses on the Schedule A, Michael Harden claimed a bogus refund

of $3,067 on Customer 31 ’s 2017 tax retum.

37

Case 6:18-cV-02148-CEI\/|-DC| Document 1 Filed 12/17/18 Page 38 of 74 Page|D 38

Reporting False Tax Withholdings Far Exceeding Amounts Actually Withheld
and Reported on Forms W-2

118. The Defendants often prepare tax returns on which they falsely report the amount
of taxes withheld from customers’ income far in excess of the taxes actually withheld as reported
on Forms W-2 issued to the customers by their employers

119. Employers are required to compute and withhold from their employees’ wages
federal income, social security, and Medicare taxes At the end of a tax year, the amount
withheld from an employee’s wages is a fixed and certain number, The final amount withheld is
typically reported on, and corroborated by, a Form W-2. The Form W-2 is sent to the taxpayer
from their employer and later filed by the taxpayer or his tax preparer along with their tax retum.

120. The Defendantsdisregard the federal tax withholdings reported on the Form W-2
and instead report a far larger amount on the tax retum. By falsely claiming that a larger amount
of tax was withheld from customers’ income, the Defendants falsely claim a larger refund of
taxes allegedly withheld. Fabricating the withholding amounts reported on customers’ tax
returns in contravention of the amounts reported on customers’ Forms W-2 constitutes outright
fraud and is a serious obstruction of tax administration.

121. Frequently, in connection with reporting fabricated wages and withholdings the
Defendants also falsely claim that the customer had a business through which the customer
incurred expenses resulting in a loss The bogus business loss that the Defendants report on the
customer’s tax return results in the return claiming a larger bogus refund of the phony
withholdings reported on the retum.

Customer 32

122. F or example, Erotida Harden prepared the 2016 federal income tax return of

38

Case 6:18-cV-02148-CEI\/|-DC| Document 1 Filed 12/17/18 Page 39 of 74 Page|D 39

Customer 32 of Altamonte Springs, Florida. Customer 32 received wages totaling $l,526 in
2016, as reported to the IRS on a Form W-2.

123. On Customer 32’s 2016 tax return, Erotida Harden falsely reported that Customer
32 received wages totaling $2,801 ($1,275 more than reported on her Form W-2) and had taxes
withheld in the amount of $ 1 ,613 ($1,578 more than reported on her Form W-2). By falsely
claiming $1,613 in taxes purportedly withheld, Erotida Harden claimed a larger bogus refund of
$7,131 on Customer 32’s 2016 tax retum.

Customer 33

124. Michael Harden prepared the 2015 and 2016 federal income tax returns of
Customer 33 of Apopka, Florida. In 2015, Customer 33 received income totaling $3,724, with
no income taxes withheld, as reported to the IRS on a Form 1099. On Customer 33 ’s 2015 tax
return, Michael Harden falsely reported that Customer 33 received wages totaling $31,527 and
had taxes withheld in the amount of $5,167. By claiming this fabricated amount of tax withheld
from fabricated reported wages Michael Harden falsely claimed a bogus refund in the amount of
$5,333.

125. In 2016, Customer 34 received wages totaling $3,741 and had income taxes
withheld in the amount of 886, as reported to the IRS on a Form W-2. On Customer 34’s 2016
tax return, Michael Harden falsely reported that Customer 34 received wages totaling $32,119
($28,378 more than reported on his Form W-2) and had taxes withheld in the amount of $5,192
($5,106 more than reported on his Form W-2). Michael Harden also falsely reported on the
Schedule C attached to the tax return that Customer 34 owned a business not identified by name
or type of business through which he had no sales and received no gross receipts but incurred

expenses totaling $12,185, all for purported car and truck expenses By claiming this fabricated

39

Case 6:18-cV-02148-CEI\/|-DC| Document 1 Filed 12/17/18 Page 40 of 74 Page|D 40

amount of tax withheld, and reporting the phony wages offset by a fabricated business loss
Michael Harden claimed a bogus refund of $4,219 on Customer 34’s 2016 tax retum.

Customer 35

126. Williams prepared the 2017 federal income tax return of Customer 35 of Orlando,
Florida. In 2017, Customer 35 received wages totaling $42,762 and had taxes withheld in the
amount of $3,569, as reported to the IRS on a Form W-2. On Customer 35’s 2017 tax return,
Williams falsely reported that Customer 35 received wages totaling $47,968 ($5,206 more than
reported on her Form W-2) and had taxes withheld in the amount of $6,905 ($3,345 more than
reported on her Form W-2). Williams also falsely reported that Customer 35 owned a business
not identified by name or type of business through which Customer 35 had no sales and received
no gross receipts but incurred expenses totaling $13,138, all for purported car and truck
expenses By falsely reporting higher wages and higher tax withholdings and offsetting the
fabricated wages with a phony business loss Williams claimed a phony EITC in the amount of
$766 and bogus refund of $6,732 on Customer 35’s 2017l tax retum.

Customer 36

127. Robenson prepared the 2017 federal income tax return of Customer 36 of
Orlando, Florida. In 2017, Customer 36 received wages totaling $35,728 and had taxes withheld
in the amount of $452, as reported to the IRS on a Form W-2. On Customer 36’s 2017 tax return,
Robenson falsely reported that Customer 36 had taxes withheld from her wages in the amount of
$3,282 ($2,930 more than reported on her Form W-2). Robenson also falsely reported that
Customer 36 owned a business not identified by name or type of business through which
Customer 36 had no sales and received no gross receipts but incurred expenses totaling $22,834,

including $17,594 for car and truck expenses, $3,800 for meals and entertainment, and $1,440

40

Case 6:18-cV-02148-CEI\/|-DC| Document 1 Filed 12/17/18 Page 41 of 74 Page|D 41

for utilities Robenson also falsely reported that Customer 36 purchased 400 gallons of
nontaxable, undyed diesel fuel. Assuming, conservatively, that the gas was purchased at $2.00
per gallon, Customer 36 would have incurred a gas expense in the amount of $800. Robenson
claimed a bogus fuel tax credit in the amount of $97 (discussed in paragraphs 140-143, infi'a).
By falsely reporting higher tax withholdings the phony business loss and the phony fuel tax
credit, Robenson claimed a bogus refund of $3,230 on Customer 36’s 2017 tax retum.

Customer 37

128. Michael Harden prepared the 2017 federal income tax return of Customer 37 of
Lakeland, Florida. In 2017, Customer 37 received wages totaling $25,959 and had taxes
withheld in the amount of $100, as reported to the IRS on Forms W-2. On Customer 37’s 2017
tax return, Michael Harden falsely reported that Customer 37 had taxes withheld from her wages
in the amount of $3,001 ($2,901 more than reported on her Forms W-2). By falsely reporting
higher tax withholdings Michael Harden claimed a bogus refund of $8,603 on Customer 37’s
2017 tax retum.

Customers 38 and 39

129. Erotida Harden prepared the 2017 federal income tax return of Customers 38 and
39 of Ocoee, Florida. In 2017, Customers 38 and 39 received wages totaling $24,354 and had
taxes withheld in the amount of $760, as reported to the IRS on a Form W-2. On the 2017 tax
return, Erotida Harden falsely reported that Customer 38 had taxes withheld from her wages in
the amount of $2,960 ($2,200 more than reported on her Form W-2). By falsely reporting higher
tax withholdings Erotida Harden claimed a bogus refund of $9,482 on the 2017 tax return of

Customers 38 and 39.

41

Case 6:18-cV-02148-CEI\/|-DC| Document 1 Filed 12/17/18 Page 42 of 74 Page|D 42

Customer 40

130. Erotida Harden prepared the 2017 federal income tax return of Customer 40 of
Orlando, Florida. In 2017, Customer 40 received wages totaling $47,009 and had taxes withheld
in the amount of $l,393 as reported to the IRS on Forms W-2. On the 2017 tax return, Erotida
Harden falsely reported that Customer 40 had taxes withheld from her wages in the amount of
$3,294 ($1,901 more than reported on her Forms W-Z).

131. On the Schedule A attached to the tax return, Erotida Harden falsely reported that
Customer 40 incurred $18,651 in unreimbursed employee business expenses, a fabricated
amount exceeding 39% of Customer 40’s wages Erotida Harden also falsely reported that
Customer 40 purchased 4,496 gallons of nontaxable, undyed diesel fuel. Assuming,
conservatively, that the gas was purchased at $2.00 per gallon, Customer 40 would have incurred
a gas expense in the amount of $8,992. Erotida Harden thereby claimed a bogus fuel tax credit
(discussed in paragraphs 140-143, infra) in the amount of $ l ,093. By falsely reporting higher tax
withholdings claiming fabricated job expenses, and claiming a phony fuel tax credit, Erotida
Harden claimed a bogus refund of $5,664 on Customer 40’s 2017 tax retum.

Customer 41

132. Cortes prepared the 2017 federal income tax return of Customer 41 of Orlando,
Florida. In 2017, Customer 41 received wages totaling $23,033 and had taxes withheld in the
amount of $2,053 as reported to the IRS on a Form W-2. On the 2017 tax return, Cortes falsely
reported that Customer 41 had taxes withheld from her wages in the amount of $3,990 ($1,937
more than reported on her Form W-2). Cortes also falsely reported that Customer 41 owned a
business not identified by name or type of business through which Customer 41 had no sales

and received no gross receipts but incurred expenses totaling $8,688, all for purported car and

42

Case 6:18-cV-02148-CEI\/|-DC| Document 1 Filed 12/17/18 Page 43 of 74 Page|D 43

truck expenses By falsely reporting higher tax withholdings and reporting a phony business
loss Cortes claimed a phony EITC in the amount of $3,400 and a bogus refund of $8,390 on
Customer 41 ’s 2017 tax return.

Customers 42 and 43

133. Claudio prepared the 2017 federal income tax return of Customers 42 and 43 of
Orlando, Florida. In 2017, Customers 42 and 43 received wages totaling $18,604 and had taxes
withheld in the amount of $824, as reported to the IRS on Forms W-2. On the 2017 tax return,
Claudio falsely reported that Customers 42 and 43 received wages totaling $18,732 (8128 more
than reported on their Forms W-2) and had taxes withheld in the amount of $1,057 ($233 more
than reported on their Forms W-2). Claudio also falsely reported that Customer 42 owned a
business not identified by name or type of business through which Customer 42 had no sales
and received no gross receipts but incurred expenses totaling $8,130, including $8,015 for car
and truck expenses and $115 for uniforms By falsely reporting higher tax withholdings and
reporting a phony business loss Claudio claimed a bogus refund of $ 1 ,043 on the 2017 tax return
of Customers 42 and 43.

Customers 13 ar_rd 14 (con_’t)_

134. As discussed in paragraphs 83 and 84, supra, Michael Harden prepared the 2016
tax returns of Customers 13 and 14. In 2016, Customer 13 received wages totaling $39,457, and
$l,3 00 in tax was withheld from those wages Michael Harden falsely reported that Customer 13
received wages totaling $28,460, from which $3,181 in taxes were withheld, or $1,881 more than
actually withheld and reported on the Form W-2. Michael Harden claimed a bogus refund of '
$3,881 on Customer 13’s 2016 tax retum. In 2016, Customer 14 received wages totaling

$19,375, from which $981 was withheld in taxes as reported on her Form W-2. Michael Harden
43

Case 6:18-cV-02148-CEI\/|-DC| Document 1 Filed 12/17/18 Page 44 of 74 Page|D 44

falsely claimed on the tax return that $1,981 (exactly $1,000 more than reported on her Form W-
2) in taxes were withheld from Customer 14’s Wages. By falsely reporting higher tax
withholdings along with other false claims (discussed in paragraph 84, supra), Michael Harden
claimed a bogus refund of $2,583 on Customer 14’s 2016 tax retum.

Improperly Preparing and Filing Returns based on Pay Stubs

135. The Defendants also prepare and file federal income tax returns using customers’
end-of-year pay stubs and then file their customers’ tax returns without valid Forms W-2.

136. Federal tax returns for wage earners must be prepared using Forms W-2. Using
pay stubs to prepare and file tax returns is improper and violates IRS rules Moreover, end-of-
year pay stubs frequently omit income and distributions that are shown on employer-issued
Forms W-2. Thus, preparing and filing federal income tax returns based on information from
end-of-year pay stubs inevitably results in errors and omissions on federal tax returns, which
necessarily interferes with the administration and enforcement of the internal revenue laws

137. The Defendants know that using paystubs to prepare and file returns violates IRS
rules and regulations because in order to participate in the IRS’s electronic filing program, all
electronic filers must acknowledge that they will comply with the IRS’s requirements which
expressly prohibit filing returns prepared with pay stubs and without genuine Forms W-2.

138. The Defendants begin soliciting customers in December by falsely telling
customers that their returns can be prepared using their most recent paystub. Advanced Tax
Services opens before the end of the tax year, before customers know how much income they
earned and taxes they owe for the year, and before employers are able to issue Forms W-2 to
their employees Forms W-2 are not available to employees before the end of the calendar tax

year, and tax returns cannot be filed before January of the processing year.

44

Case 6:18-cV-02148-CEI\/|-DC| Document 1 Filed 12/17/18 Page 45 of 74 Page|D 45

139. By preparing tax returns before the end of the tax year, the Defendants unfairly

solicit business before competitors
Fraudulent Fuel Tax Credits

140. The Defendants prepare and file federal income tax returns for customers on
which they improperly claim false or fraudulent fuel tax credits using IRS Form 4136, “Credit
for Federal Tax Paid on Fuels.” The fuel tax credit is available only to taxpayers who operate
farm equipment or other off-highway business vehicles Moreover, the equipment or vehicles
using the fuel must not be registered for highway uses. The Defendants claim the fuel tax credit
for fabricated and non-qualifying fuel purchases

141. Intemal Revenue Code section 6421(a) provides a tax credit for fuel used in an
off-highway business use. Off-highway business use is any off-highway use of fuel in a trade or
business or in an income-producing activity where the equipment or vehicle is not registered and
not required to be registered for use on public highways Examples of off-highway business fuel
use include: (1) in stationary machines such as generators compressors power saws and similar
equipment; (2) for cleaning purposes and (3) in forklift trucks bulldozers and earthmovers.

142. A highway vehicle is any “self-propelled vehicle designed to carry a load over
public highways whether or not it is also designed to perform other functions.” A public
highway includes any road in the United States that is not a private roadway. This includes
federal, state, county, and city roads and streets These highway vehicles are not eligible for the
fuel tax credit, The following highway vehicles are not eligible for the fuel tax credit: passenger
automobiles motorcycles buses and highway-type trucks and truck tractors

143. In short, the fuel tax credit does not apply to passenger cars or other vehicles that

are registered or required to be registered to drive on public highways

45

Case 6:18-cV-02148-CEI\/|-DC| Document 1 Filed 12/17/18 Page 46 of 74 Page|D 46

144. The Defendants claim the fuel tax credit for fabricated and non-qualifying fuel
purchases In 2016, 2017, and 2018, the Defendants claimed the fuel tax credit on at least the

following number of tax retums:

 

 

 

 

 

 

 

 

Preparer Prepared in 2016 Prepared in 2017 Prepared in 2018
Certified Taxes (Total) 63 315 274
Erotida Harden 0 7 8

Aida Cortes 0 5 2
Michael Harden 37 l 13 147
Yahaira Claudio 1 0 l
Tamika Robenson N/A l 13 91
Natasha Williams 0 22 17

 

 

 

 

 

 

145. The amount of the fuel tax credit is determined by, and directly correlates to, the
quantity of gallons of fuel purportedly purchased for off-highway business use. Many of the tax
returns claiming the fuel tax credit that are prepared at Certified Taxes claim the credit in the
exact same amount. Of the 274 tax returns prepared in 2018 claiming the fuel tax credit, 59 tax
returns claimed the credit in the amount of $700; 25 tax returns claimed the credit in the amount
of $583; and 41 tax returns claimed the credit in the amount of $505.

Customer 44

146. For example, Williams prepared the 2017 federal income tax return of Customer
44 of Orlando, Florida. According to IRS records in 2017, Customer 44 received wages totaling
$1,075 through a staffing agency, and had taxes withheld in the amount of $ 1 00. Williams
falsely reported that Customer 44 purchased 2,880 gallons of nontaxable, undyed kerosene (the
exact same amount of fuel as Customers 45 and 46). Assuming, conservatively, that the fuel was

purchased at $2.00 per gallon, Customer 44 would have incurred a fuel expense (purportedly
46

Case 6:18-cV-02148-CEI\/|-DC| Document 1 Filed 12/17/18 Page 47 of 74 Page|D 47

related to a job Customer 44 worked through a staffing agency) in the amount of $5,760.
Williams thus claimed a bogus fuel tax credit in the amount of $700. On the tax return, Williams
also falsely reported that Customer 44 received wages totaling 821,076 ($20,001 more than
reported on the Form W-2 Customer 44’s employer provided to the IRS) and had $2,100 in taxes
withheld ($2,000 more than reported on the Form W-2). Williams also falsely reported on the
Schedule C attached to the tax return that Customer 44 owned a business not identified by name
or type of business through which Customer 44 had no sales and received no gross receipts but
incurred expenses totaling $14,089, all for purported car and truck expenses The phony reported
business loss on the Schedule C offset the fabricated wages reported (as part of the claim for
fabricated tax withholdings) and thus falsely reduced Customer 44’s taxable income to zero. By
claiming the bogus fuel tax credit and $2,000 in fabricated withholdings and then falsely
reducing Customer 44’s reported taxable income to zero, Williams claimed a phony EITC in the
amount of $510 and a bogus refund of $3,310 on Customer 44’s 2017 tax retum.

Customer 45

147. Williams prepared the 2017 federal income tax return of Customer 45 of Orlando,
Florida. In 2017, Customer 45 was not employed. Williams reported on the Schedule C that
Customer 45 purportedly owned a “hair” business operated in her home in 2017 that had a net
profit of $15,214. Williams falsely reported that Customer 45 purchased 2,880 gallons of
nontaxable, undyed diesel fuel (the exact same amount of fuel as Customers 44 and 46).
Assuming, conservatively, that the fuel was purchased at $2.00 per gallon, Customer 45 would
have incurred a fuel expense (purportedly related to cutting or styling hair) in the amount of
$5,760. Williams thus claimed a bogus fuel tax credit in the amount of $700 and a bogus refund

of $5,837 on Customer 45’s 2017 tax retum.

47

Case 6:18-cV-02148-CEI\/|-DC| Document 1 Filed 12/17/18 Page 48 of 74 Page|D 48

Customer 46

148. Williams prepared the 2017 federal income tax return of Customer 46 of Orlando,
Florida. In 2017, Customer 46 received wages totaling $211. Williams reported on the Schedule
C that Customer 46 purportedly owned a “hair” business operated in her home in 2017 that had a
net profit of $15,258. Williams falsely reported that Customer 46 purchased 2,880 gallons of
nontaxable, undyed diesel fuel (the exact same amount of fuel as Customers 44 and 45).
Assuming, conservatively, that the fuel was purchased at $2.00 per gallon, Customer 46 would
have incurred a fuel expense (purportedly related to cutting or styling hair) in the amount of
$5,760. Williams thus claimed a bogus fuel tax credit in the amount of $700 and a bogus refund
of $6,571 on Customer 46’s 2017 tax return.

Customer 47

149. Erotida Harden prepared the 2016 and 2017 federal income tax returns of
Customer 47 of Winter Park, Florida. In 2017, Customer 47 was not employed, but Erotida
Harden reported that he received $l 1,144 through a “promotions” business that he purportedly
owned. Erotida Harden then falsely reported that Customer 47 purchased 4,408 gallons of
nontaxable, undyed diesel fuel. Assuming, conservatively, that the gas was purchased at $2.00
per gallon, Customer 47 would have incurred a gas expense in the amount of $8,816. Erotida
Harden claimed a bogus fuel tax credit in the amount of $1,071. Thus, Erotida Harden claimed a
bogus refund of $3,896 on Customer 47’s 2017 tax retum.

150. In 2016, Customer 47 received wages totaling $39,472. On the Schedule C
attached to the return, Erotida Harden falsely reported that Customer 47 owned a business not
identified by name or type of business through which Customer 47 had no sales and received no

gross receipts but incurred expenses totaling $12,345, all for purported car and truck expenses

48

Case 6:18-cV-02148-CEI\/|-DC| Document 1 Filed 12/17/18 Page 49 of 74 Page|D 49

Erotida Harden thus claimed a phony EITC in the amount of $1,945 and a bogus refund of
$6,961 on Customer 47’s 2016 tax retum.

Customer 48

151. Robenson prepared the 2017 federal income tax return of Customer 48 of
Orlando, Florida. In 2017, Customer 48 received wages reported on seven Forms W-2 totaling
$5,875; however, the tax return reported income totaling $4,723 because the income from one of
the Forms W-2 was not reported on the retum. Robenson falsely reported that Customer 48
purchased 3,997 gallons of nontaxable, undyed diesel fuel. Assuming, conservatively, that the
gas was purchased at $2.00 per gallon, Customer 48 Would have incurred a gas expense in the
amount of $7,994. Robenson claimed a bogus fuel tax credit in the amount of $971 and a bogus
refund of $1,306 on Customer 48’s 2017 tax retum.

Customer 49

152. Michael Harden prepared the 2016 federal income tax return of Customer 49 of
Orlando, Florida. In 2016, Customer 49 received wages of $19,991 working at Jiffy Lube. On
Customer 49’s 2016 tax return, Michael Harden then falsely reported that Customer 49
purchased 768 gallons of nontaxable, undyed diesel fuel. Assuming, conservatively, that the gas
was purchased at $2.00 per gallon, Customer 49 would have incurred a gas expense in the
amount of $ 1 ,536. Michael Harden claimed a bogus fuel tax credit in the amount of $ 1 87. On
the Schedule C attached to the return, Michael Harden falsely reported that Customer 49 owned a
business not identified by name or type of business through which Customer 49 had no sales
and received no gross receipts but incurred expenses totaling $6,322, all for purported car and
truck expenses Michael Harden thus claimed a phony EITC in the amount of $3,3 73 and a bogus

refund of $4,775 on Customer 49’s 2016 tax retum.

49

Case 6:18-cV-02148-CEI\/|-DC| Document 1 Filed 12/17/18 Page 50 of 74 Page|D 50

Customer 50

153. Michael Harden prepared the 2017 federal income tax return of Customer 50 of
Orlando, Florida. According to IRS records in 2017, Customer 50 received wages reported on a
Form W-2 in the total amount of $287, and income reported on two Forms 1099 totaling $4,395.
On the Schedule C attached to the tax return, Michael Harden reported that Customer 50
purportedly received net profits through a “car detailing” business (the Forms 1099 showing the
non-wage income that Customer 50 received are not related to a car detailing business) in the
amount of $9,755. Michael Harden falsely reported that Customer 50 purchased 3,920 gallons of
nontaxable, undyed diesel fuel. Assuming, conservatively, that the fuel was purchased at $2.00
per gallon, Customer 50 would have incurred a fuel expense (purportedly related to detailing
cars) in the amount of $7,840. Michael Harden thus claimed a bogus fuel tax credit in the
amount of $953 and a bogus refund of $2,661 on Customer 50’s 2017 tax retum.

Customers 13 and 14 §con’t)

154. As discussed in paragraphs 81-82, supra, Michael Harden prepared the 2017 joint
tax return of Customers 13 and 14. Michael Harden also prepared Customer 13’s 2016 tax
retum.

155. In 2017, Michael Harden reported on the tax return that Customers 13 and 14
received wages totaling $32,941. On the 2017 tax return, Michael Harden falsely reported that
Customers 13 and 14 purchased 4,800 gallons of nontaxable, undyed diesel fuel. Assuming,
conservatively, that the fuel was purchased at $2.00 per gallon, Customers 13 and 14 would have
incurred a fuel expense in the amount of $9,600. Michael Harden thus claimed a bogus fuel tax

credit in the amount of $ l ,166 on the 2017 tax return of Customers 13 and 14.

50

Case 6:18-cV-02148-CEI\/|-DC| Document 1 Filed 12/17/18 Page 51 of 74 Page|D 51

156. In 2016, Customer 13 received wages totaling $28,460. On'Customer 13’s 2016
tax return, Michael Harden falsely reported that Customer 13 purchased 2,880 gallons of
nontaxable, undyed diesel fuel (the exact same amount claimed on the tax returns described in
paragraphs 146-148, supra). Assuming, conservatively, that the fuel was purchased at $2.00 per
gallon, Customer 13 would have incurred a fuel expense in the amount of $5,760. Michael
Harden thus claimed a bogus fuel tax credit in the amount of 8700 on Customer 13 ’s 2016 tax
retum.

Bogus Education Credits

157 . The Defendants and the tax return preparers acting at their direction or with their
knowledge and consent, also claim bogus education expenses and falsely claim refundable
education credits including the American opportunity tax credit, on customers’ federal income
tax retums. Unlike many tax credits a refundable tax credit entitles qualifying taxpayers to
receive refunds even if they have no tax liability. The Defendants and the tax return preparers
acting at their direction or with their knowledge and consent, claim false education credits on the
tax returns of customers who did not attend college and had no qualifying education expenses, in
order to generate a larger bogus refund.

158. Cortes self-prepared her 2012 federal income tax return. Cortes falsely claimed
that she incurred $2,499 in education-related expenses According to records provided to the
IRS by South University, in 2012, Cortes’ tuition was $390, and she received $28 in scholarships
or grants Thus, her out-of-pocket expenses were far less than the $2,499 that she falsely claimed
on her tax retum. By claiming this fabricated amount, Cortes claimed a bogus American

opportunity tax credit in the amount of $850 on her 2012 tax retum.

51

Case 6:18-cV-02148-CEI\/|-DC| Document 1 Filed 12/17/18 Page 52 of 74 Page|D 52

159. Erotida Harden prepared the 2010 federal income tax return of co-defendant
Yahaira Claudio. Claudio did not incur any qualifying education expenses in 2010. On
Claudio’s 2010 tax return, Erotida Harden falsely reported that Claudio incurred education-
related expenses in the maximum reportable amount of $4,000, and thereby claimed a bogus
American opportunity tax credit in the maximum amount of $1,000. As a result, Erotida Harden
claimed a bogus refund of $4,678 on Claudio’s 2010 tax retum.

Customer 51

160. Michael Harden prepared the 2016 federal income tax return of Customer 51 of
Orlando, Florida. According to records provided to the IRS by Columbia College, in 2016,
Customer 51 ’s tuition was $7,620, and he received $6,218 in scholarships or grants However,
Michael Harden falsely reported on the tax return that Customer 51 incurred $4,000 in out-of-
pocket expenses By claiming this fabricated amount, Michael Harden claimed a bogus
American opportunity tax credit in the amount of $l,000, and a bogus nonrefundable education
credit in the amount of $603, on Customer 51 ’s 2016 tax retum.

161. In addition, in 2016, Customer 51 received wages in the amount of $20,446 in
2016, and had $644 in taxes withheld, as reported to the IRS on a Form W-2. Michael Harden
falsely reported on the tax return that Customer 51 had taxes withheld in the amount of $6,645
($6,001 more than reported on his Form W-2). Michael Harden also falsely reported that
Customer 51 purchased 2,080 gallons of nontaxable, undyed diesel fuel. Assuming,
conservatively, that the gas was purchased at $2.00 per gallon, Customer 51 would have incurred
a gas expense in the amount of $4,160. Michael Harden claimed a bogus fuel tax credit in the
amount of $505. Thus, Michael Harden claimed a bogus refund of $l 1,166 on Customer 51 ’s

2016 tax return.

52

Case 6:18-cV-02148-CEI\/|-DC| Document 1 Filed 12/17/18 Page 53 of 74 Page|D 53

Customer 14 §con’t!

162. As discussed in paragraphs 84 and 136, supra, Michael Harden prepared the 2016
tax return of Customer 14. In 2016, Customer 14 received scholarships or grants towards higher
education expenses in the amount of $l,056, as reported on the Form 1098-T issued by Broward
College. No expenses were reported on the Form 1098-T. On Customer 14’s 2016 tax return,
Michael Harden falsely reported the scholarships or grants that Customer 14 received (identified
on the Form 1098-T) as qualified education expenses that Customer 14 incurred, and thus falsely
claimed a bogus American opportunity tax credit in the amount of $422.

Unconscionable and Undisclosed Fees

163. The Defendants charge unconscionably high fees to prepare tax returns, which are
typically charged without customers’ knowledge The Defendants charge these high fees to
prepare and file false tax returns with unnecessary and bogus forms and schedules attached,
when they should have honestly prepared a basic Form 1040 tax retum.

164. The Defendants intentionally deceive customers regarding the fees charged for the
preparation of tax retums. The Defendants do not disclose the full amount of the fee and, when
having the customer sign forms showing the fee, cover the fee with a hand or a piece of paper
and do not explain to the customer what the customer is signing

165. The Defendants charge additional fees for each form and schedule (such as a
Schedule C or a Form 8863 for an education credit) attached to the Form 1040 tax retum. The
Defendants charge separate fees for forms and schedules such as the electronic filing
authorization (Form 8879) which is required for e-filing, the EITC qualifying child form

(Schedule EIC), and the related EITC due diligence checklist (Form 8867), which must be

53

Case 6:18-cV-02148-CEI\/|-DC| Document 1 Filed 12/17/18 Page 54 of 74 Page|D 54

completed in connection with a claim for the EITC. These fees result in a total tax return
preparation fee much higher than the amount advertised, often 81,000 or more.

166. The high fees charged (and the fee structure, which encourages the addition of
unnecessary and often improper forms and schedules to the Form 1040) are a strong incentive for
the Defendants to prepare and file false or fraudulent tax returns claiming excessive refunds
based on bogus claims and associated forms and schedules

167. Because the Defendants target low-to-moderate-income individuals the high fees
frequently can pose a significant financial hardship for customers Customers may be required to
pay back the improper refunds that they receive. Because the Defendants deduct their high fees
directly from her customers’ refunds customers required to return these improper refunds to the
government must also return the portion subtracted as fees Thus, customers are then out-of-
pocket the high fees that the Defendants charged.

168. The Defendants also routinely and intentionally fail to disclose to customers all
fees charged. The Defendants present forms to customers to sign, including a form
acknowledging the fees charged, without allowing the customer to closely review or understand
the forms they are signing. Alternatively, the Defendants tell customers one amount for fees and
then later increase the fees Without the customers’ knowledge or consent. Customers are often
surprised to learn that the refund requested on their return is hundreds if not thousands of dollars
more than the refund amount that they received afier the fees were deducted.

169. The Defendants’ fees are not paid by customers at the time of the preparation of
their tax returns, but instead are subtracted fi‘om the customers’ tax refund. By doing so, the
Defendants are able to conceal from unsuspecting customers the actual amount that the

customers pay to have their tax return prepared. Customers typically do not discover that the fees

54

Case 6:18-cV-02148-CEI\/|-DC| Document 1 Filed 12/17/18 Page 55 of 74 Page|D 55

charged are much more than the customers anticipated for the preparation of their tax return until
the customers receive a refund that is much less than quoted by the tax return preparer, after the
Defendants subtracted their high fees

170. The Defendants’ practice of charging unconscionable and undisclosed fees
interferes with the administration and enforcement of the Internal Revenue laws. Such behavior
erodes consumer confidence in tax return preparers and dissuades taxpayers from seeking
professional assistance with the preparation of their federal tax retums.

Failure to Provide Customers With Copies of their Completed Tax Retums
in Violation of 26 U.S.C. § 6107(a)

171. The Defendants fail to provide customers with copies of their completed tax
retums. The completed tax return, filed with the IRS, shows the refund that the Defendants are
claiming for the customer. F or example, a customer who is provided a copy of a tax return
showing the actual tax refund claimed is able to determine the amount of fees that the
Defendants charged by subtracting the amount of the refund that the customer actually receives
from the amount of the refund claimed on the tax retum. The Defendants’ failure to provide a
copy of a customer’s completed tax return is part of the strategy to conceal the actual fees from
their customers

172. Failing to provide a customer with a copy of the completed tax return also violates
26 U.S.C. § 6107(a), which requires that a tax return preparer “shall furnish a completed copy of
[a tax return or claim for refund] to the taxpayer not later than the time such return or claim is
presented for such taxpayer’s si gnature.”

173. Customers who do receive a copy of the tax return often receive only the first two

pages of the Form 1040, but not the other forms filed with the return, such as Forms Schedule C,

55

Case 6:18-cV-02148-CEI\/|-DC| Document 1 Filed 12/17/18 Page 56 of 74 Page|D 56

Forms Schedule A, and Forms 2106, “Employee Business Expenses.” This is because the
Defendants make false claims on these forms and, to conceal the claims from customers do not
provide customers with copies of these completed forms

Failure to Identify the Actual Preparer of Customers’ Tax Retums
in Violation of 26 U.S.C. §§ 6695(b) and 6695(c)

174. The Defendants prepared tax returns for customers on which they did not identify
themselves as the paid preparer. For example, as discussed in paragraph 29, supra, Erotida
Harden prepared tax returns on which she reported Cortes’ PTIN as the paid preparer’s PTIN.
Cortes prepared the 2016 tax return of Customers 9 and 10, but Claudio is identified as the paid
preparer. Similarly, Cortes prepared the 2017 federal income tax return of Customers 19 and 20,
but Claudio is identified as the paid preparer.

175. A tax return preparer who fails to sign a tax return that he or she preparers
violates 26 U.S.C. § 6695(b). A tax return preparer, or employer of a tax return preparer, who
fails to report an identifying number of the tax return preparer or the employer on a tax return
that the preparer or an employee prepares violates 26 U.S.C. § 6695(c).

176. Failing to identify themselves as the paid preparers on tax returns is part of the
Defendants’ attempts to conceal their tax return preparation activities from government
investigators

Harm Caused by the Defendants

177. The Defendants’ preparation of false and fraudulent tax returns at their tax return
preparation stores, false and misleading statements directed to customers and potential
customers and culture favoring volume and ill-gotten profits over accuracy and integrity have

harmed the public and the United States Treasury. These practices harm the public because the

56

Case 6:18-cV-02148-CEI\/|-DC| Document 1 Filed 12/17/18 Page 57 of 74 Page|D 57

Defendants and many of their preparers prepare false or fraudulent tax returns that understate
their customers’ correct income tax liabilities and illegally cause customers to incorrectly report
their federal tax liabilities and underpay their taxes

178. The Defendants’ conduct harms the United States Treasury by causing lost tax
revenue.

179. The Defendants’ customers have been banned because they relied on the
Defendants and their tax preparation stores to prepare proper tax retums. Instead, customers’ tax
returns substantially understated their correct tax liabilities after paying unconscionany high fees
to have their tax returns prepared As a result, many customers who are often low-income
taxpayers now face large income tax debts and may be liable for penalties and interest.

180. Customers are harmed by the unconscionany high and frequently undisclosed
fees tied to anticipated tax refunds These fees are subtracted from the erroneous refunds that
result from the false or fraudulent tax return preparation perpetrated by the Defendants and their
employees acting at their direction and with their knowledge and consent. When the IRS
conducts audits or examinations of customers and seeks repayment of these erroneous refunds
the customers are liable for the repayment of those refunds Not only do customers face the
hardship associated with repayment of erroneous refunds resulting from the Defendants’ greed at
others’ expense, but customers may also have to repay the portion of the refund that the
Defendants subtracted in fees Customers may also have to pay additional fees to other tax return
preparers to file amended tax returns to correct the false or fraudulent tax returns prepared and
filed by the Defendants and their employees acting at their direction and with their knowledge

and consent.

57

Case 6:18-cV-02148-CEI\/|-DC| Document 1 Filed 12/17/18 Page 58 of 74 Page|D 58

181. The Defendants’ misconduct further harms the United States and the public by
requiring the IRS to devote some of its resources to detecting their false claims on tax returns
and assessing and collecting lost tax revenues from the Defendants’ customers Consequently,
identifying and recovering all lost tax revenues resulting from the Defendants’ activities may be
impossible

182. The Defendants’ misconduct also harms the United States and the public because
the Defendants train tax preparers who have no previous tax return preparation experience, on
how to prepare tax returns that make false or fraudulent claims These Defendant-trained tax
preparers in tum, often open their own tax preparation stores using the Defendants’ investments
of the ill-gotten gains that the Defendants received for the preparation of tax returns or using the
income that the preparers received fi'om the Defendants for the preparation of tax returns making
false or fraudulent claims In this manner, the preparation of false or fraudulent tax returns
spreads like a wildfire. Harden and Cortes for example, learned how to prepare tax returns at
LBS while working for Walner Gachette (who has since been enjoined), subsequently worked at
Advanced Tax Services where Harden trained tax return preparers (a company against which we
are simultaneously filing suit), and now they (through Certified Taxes) own and operate at least 2
tax preparation stores

183. The Defendants’ conduct also causes intangible harm to honest tax return
preparers who unfairly lose business to the Defendants due to their willingness to break the law.
Customers often have their returns prepared at the Defendants’ tax preparation stores because
they promise the maximum refund, and deliver by fabricating claims and deductions on

customers’ tax retums.

58

Case 6:18-cV-02148-CEI\/|-DC| Document 1 Filed 12/17/18 Page 59 of 74 Page|D 59

184. Finally, the Defendants’ misconduct harms the public at large by undermining
public confidence in the federal tax system and encouraging widespread violations of the internal
revenue laws

185. The harm to the government and the public will continue, and likely increase,
unless the Defendants are enjoined because_given the seriousness and pervasiveness of their
illegal conduct_without an injunction, the Defendants are likely to continue preparing false and
fraudulent federal income tax returns for customers An injunction will serve the public interest
because it will put a stop to the Defendants’ illegal conduct and the harm that it causes the
United States and its citizens

Count I
Injunction under 26 U.S.C. § 7407

186. Section 7407 of the Internal Revenue Code authorizes a district court to enjoin a
tax return preparer from engaging in conduct subject to penalty under 26 U.S.C. § 6694 or §
6695. Additionally, if the court finds that a preparer has continually or repeatedly engaged in
such conduct, and the court further finds that a narrower injunction (i.e., prohibiting only that
specific enumerated conduct) would not be sufficient to prevent that person’s interference with
the proper administration of the internal revenue laws the court may enjoin the person from
further acting as a tax return preparer. The prohibited conduct justifying an injunction includes
among other things the following:

a. Engaging in conduct subject to penalty under 26 U.S.C. § 6694(a), which
penalizes a return preparer who prepares a return or claim for refund that
contains an unreasonable position and the return preparer knew (or
reasonably should have known) of the position;

b. Engaging in conduct subject to penalty under 26 U.S.C. § 6694(b), which

among other conduct, penalizes a return preparer who recklessly or
intentionally disregards IRS rules or regulations

59

Case 6:18-cV-02148-CEI\/|-DC| Document 1 Filed 12/17/18 Page 60 of 74 Page|D 60

c. Engaging in conduct subject to penalty under 26 U.S.C. § 6695(g), Which
penalizes a return preparer who fails to comply with the statutory due
diligence requirements

d. Guaranteeing the payment of any tax refund or the allowance of any tax
credit; or
e. Engaging in any other fraudulent or deceptive conduct that substantially

interferes with the proper administration of the internal revenue laws.

187. Section 7701 (a)(3 6) of the Internal Revenue Code defines tax return preparer to
include not only the individual who physically prepares a tax return for compensation, but also
anyone “who employs one or more persons” to prepare tax returns for compensation.

188. Erotida Harden, Michael Harden, Aida Cortes Yahaira Claudio, Tamika
Robenson, Natasha Williams and Certified Taxes, LLC, as shown above in paragraphs 5
through 185, are tax return preparers who have repeatedly and continually prepared or submitted
returns or portions of returns (0r employed or managed others who prepared or submitted returns
or portions of returns) that contain unreasonable positions and substantially understate the
liability for tax on the retum. Erotida Harden, Michael Harden, Aida Cortes Yahaira Claudio,
Tamika Robenson, and Natasha Williams also advise, instruct, direct, and cause tax return
preparers and employees to engage in tax fraud, and to prepare federal income tax returns
asserting unreasonable, unrealistic, frivolous and fraudulent positions Accordingly, Erotida
Harden, Michael Harden, Aida Cortes Yahaira Claudio, Tamika Robenson, and Natasha
Williams knew (or should have known) of the unreasonable, unrealistic, frivolous and fraudulent
positions

189. Erotida Harden, Michael Harden, Aida Cortes, Yahaira Claudio, Tamika

Robenson, and Natasha Williams and those acting in concert with them and at their direction,

60

Case 6:18-cV-02148-CEI\/|-DC| Document 1 Filed 12/17/18 Page 61 of 74 Page|D 61

have continually and repeatedly engaged in conduct subject to penalty under 26 U.S.C. § 6694
by preparing federal tax returns that understate her customers’ liabilities based on unrealistic,
frivolous and reckless positions Erotida Harden, Michael Harden, Aida Cortes Yahaira Claudio,
Tamika Robenson, and Natasha Williams through the actions described above in paragraphs 5
1 through 185, also recklessly or intentionally disregard IRS rules or regulations Erotida Harden
and Aida Cortes the owners of Certified Taxes, LLC, participated in and/or knew of the conduct
subject to penalty under 26 U.S.C. § 6694 engaged in by employees of Certified T axes LLC.
Certified Taxes LLC, Erotida Harden’s and Aida Cortes’ entity, failed to provide reasonable and
appropriate procedures to prevent employees from engaging in conduct subject to penalty under
26 U.S.C. § 6694 and, conversely, encouraged the filing of false tax returns

190. Erotida Harden, Michael Harden, Aida Cortes Yahaira Claudio, Tamika
Robenson, and Natasha Williams and those acting in concert with them and at their direction,
have continually and repeatedly engaged in conduct subject to penalty under 26 U.S.C. § 6695.
The Treasury regulations promulgated under 26 U.S.C. § 6695(g) prohibit a return preparer from
claiming the EITC without first conducting proper due diligence and documenting his or her
compliance with the due diligence requirements See 26 C.F.R. § 1.6695-2 (2011). Not only do
Erotida Harden, Michael Harden, Aida Cortes Yahaira Claudio, Tamika Robenson, and Natasha
Williams fail to conduct proper due diligence or comply with the due diligence requirements but
they also advise, encourage, and cause tax return preparers and employees to circumvent the due
diligence requirements and to ignore or disregard the information provided by customers

191. Erotida Harden’s Michael Harden’s Aida Cortes’, Yahaira Claudio’s Tamika
Robenson’s and Natasha Williams’ failure to comply with the due diligence requirements for the

EITC violates Treasury Regulations and their willingness to falsify information to obtain the

61

Case 6:18-cV-02148-CEI\/|-DC| Document 1 Filed 12/17/18 Page 62 of 74 Page|D 62

EITC for her customers shows a reckless and/or intentional disregard of IRS rules and
regulations

192. Erotida Harden, Michael Harden, Aida Cortes Yahaira Claudio, Tamika
Robenson, and Natasha Williams and those acting in concert with them and at their direction,
have continually and repeatedly prepared federal income tax returns that claim the EITC for
customers where Erotida Harden, Michael Harden, Aida Cortes Yahaira Claudio, Tamika
Robenson, and Natasha Williams and those acting in concert with them and at their direction,
have not conducted, let alone documented, the required due diligence procedures

193. Erotida Harden, Michael Harden, Aida Cortes Yahaira Claudio, Tamika
Robenson, and Natasha Williams fail to comply with 26 U.S.C. § 6695(a), which requires that a
tax return preparer provide a copy of the completed tax return to the taxpayer.

194. Erotida Harden, Michael Harden, Aida Cortes Yahaira Claudio, Tamika
Robenson, Natasha Williams and Certified Taxes, LLC also fail to comply with 26 U.S.C. §§
6695(b) and 6695(c), which require that a tax return preparer and a tax return preparation firm
identify the actual paid preparer of the tax retum.

195. Erotida Harden’s Michael Harden’s Aida Cortes’, Yahaira Claudio’s Tamika
Robenson’s and Natasha Williams’ continual and repeated violations of 26 U.S.C. §§ 6694 and
6695 fall within 26 U.S.C. § 7407(b)(1)(A), and thus are subject to an injunction under 26 U.S.C.
§ 7407,

196. Erotida Harden’s Michael Harden’s Aida Cortes’, Yahaira Claudio’s Tamika
Robenson’s and Natasha Williams’ continual and repeated fraudulent or deceptive conduct in
connection with the preparation of tax returns, including in training individuals to prepare false

tax returns and in operating a tax preparation business where the preparation of false tax returns

62

Case 6:18-cV-02148-CEI\/|-DC| Document 1 Filed 12/17/18 Page 63 of 74 Page|D 63

flourishes, substantially interferes with the proper administration of the internal revenue laws and
falls within 26 U.S.C. § 7407(b)(1)(D). Erotida Harden, Michael Harden, Aida Cortes Yahaira
Claudio, Tamika Robenson, and Natasha Williams thus are subject to an injunction under 26
U.S.C. § 7407.

197. Erotida Harden, Michael Harden, Aida Cortes Yahaira Claudio, Tamika
Robenson, and Natasha Williams and those acting in concert with them and at their direction,
have continuously and repeatedly guaranteed refunds to customers and guaranteed the allowance
of tax credits including but not limited to the EITC. This conduct falls within 26 U.S.C. §
7407(b)(1)(C), and Erotida Harden, Michael Harden, Aida Cortes Yahaira Claudio, Tamika
Robenson, and Natasha Williams thus are subject to an injunction under 26 U.S.C. § 7407.

198. If Erotida Harden, Michael Harden, Aida Cortes Yahaira Claudio, Tamika
Robenson, Natasha Williams and Certified Taxes, LLC are not enjoined from all tax
preparation, they and those acting in concert with them and at their direction are likely to
continue to prepare and file false and fraudulent tax retums.

199. Erotida Harden’s Michael Harden’s Aida Cortes’, Yahaira Claudio’s Tamika
Robenson’s Natasha Williams’, and Certified Taxes, LLC’s continual and repeated conduct
subject to an injunction under 26 U.S.C. § 7407, including their continual and repeated
fabrication of expenses and deductions is so flagrantly illegal and so egregious that it
demonstrates that a narrow injunction prohibiting only specific conduct would be insufficient to
prevent Erotida Harden’s Michael Harden’s Aida Cortes’, Yahaira Claudio’s Tamika
Robenson’s Natasha Williams’, and Certified Taxes, LLC’s interference with the proper
administration of the internal revenue laws Accordingly, Erotida Harden, Michael Harden, Aida

Cortes Yahaira Claudio, Tamika Robenson, Natasha Williams and Certified Taxes LLC should
63

Case 6:18-cV-02148-CEI\/|-DC| Document 1 Filed 12/17/18 Page 64 of 74 Page|D 64

be permanently barred from acting as federal tax return preparers and from owning, operating,
managing, investing in, controlling, licensing, franchising, or working for a tax return
preparation business

Count II
Injunction under 26 U.S.C. § 7408

200. Section 7408 of the Internal Revenue Code authorizes a district court to enjoin
any person from engaging in conduct subject to penalty under either 26 U.S.C. § 6700 or § 6701
if injunctive relief is appropriate to prevent recurrence of such conduct,

201. Section 6701(a) of the Intemal Revenue Code penalizes any person who aids or
assists in, procures or advises with respect to the preparation or presentation of a federal tax
return, refund claim, or other document knowing (or having reason to believe) that it will be used
in connection with any material matter arising under the internal revenue laws and knowing that
if it is so used it will result in an understatement of another person’s tax liability. Under 26
U.S.C. § 6701(c)(1), the term “procures” includes “ordering (or otherwise causing) a subordinate
to do an act,” as well as “knowing of, and not attempting to prevent, participation by a
subordinate in an act,”

202. Erotida Harden, Michael Harden, Aida Cortes, Yahaira Claudio, Tamika
Robenson, Natasha Williams, and Certified Taxes, LLC, through the actions detailed above in
paragraphs 5 through 185, caused the presentation and preparation of false, fraudulent, and
abusive tax returns and other documents Erotida Harden, Michael Harden, Aida Cortes Yahaira
Claudio, Tamika Robenson, and Natasha Williams prepare, assist, and/or advise with respect to
the presentation and preparation of federal tax returns for customers that they know will

understate their correct tax liabilities because Erotida Harden, Michael Harden, Aida Cortes

64

Case 6:18-cV-02148-CEI\/|-DC| Document 1 Filed 12/17/18 Page 65 of 74 Page|D 65

Yahaira Claudio, Tamika Robenson, and Natasha Williams knowingly prepare, assist, and/or
advise with respect to the presentation and preparation of returns claiming bogus expenses and
deductions Erotida Harden, Michael Harden, Aida Cortes Yahaira Claudio, Tamika Robenson,
and Natasha Williams procured and assisted the preparation of false and fraudulent tax returns by
filing and encouraging the preparation and filing of tax returns they knew were false or
fraudulent, and by employing, training, and supervising tax return preparers engaging in tax
fraud. Erotida Harden, Michael Harden, Aida Cortes Yahaira Claudio, Tamika Robenson, and
Natasha Williams have thus engaged in conduct subject to a penalty under 26 U.S.C. § 6701.
203. Erotida Harden, Michael Harden, Aida Cortes Yahaira Claudio, Tamika
Robenson, and Natasha Williams are likely to continue violating the law absent an injunction.
Tax return preparation is a significant, if not primary, source of revenue for Erotida Harden,
Michael Harden, Aida Cortes Yahaira Claudio, Tamika Robenson, and Natasha Williams To
maximize that income, Erotida Harden, Michael Harden, Aida Cortes Yahaira Claudio, Tamika
Robenson, and Natasha Williams prepare, and instruct and direct tax return preparers and
employees to prepare, false or fraudulent retums. That conduct, in turn, gives Erotida Harden,
Michael Harden, Aida Cortes Yahaira Claudio, Tamika Robenson, and Natasha Williams a
competitive edge over law-abiding preparers It also provides a means for Erotida Harden,
Michael Harden, Aida Cortes Yahaira Claudio, Tamika Robenson, and Natasha Williams to
further exploit their customers by charging them unconscionably high fees while Erotida
Harden’s Michael Harden’s Aida Cortes’, Yahaira Claudio’s Tamika Robenson’s and Natasha
Williams’ false or fraudulent tax return preparation simultaneously and callously exposes their

customers to possible civil and criminal liability.

65

Case 6:18-cV-02148-CEI\/|-DC| Document 1 Filed 12/17/18 Page 66 of 74 Page|D 66

204. If the Court does not enjoin Erotida Harden, Michael Harden, Aida Cortes
Yahaira Claudio, Tamika Robenson, Natasha Williams and Certified Taxes LLC, they are
likely to continue to engage in conduct subject to penalty under 26 U.S.C. § 6701. The
preparation of tax returns claiming improper expenses and deductions by Erotida Harden,
Michael Harden, Aida Cortes Yahaira Claudio, Tamika Robenson, and Natasha Williams and
those acting in concert with them and at their direction, is widespread over many customers and
tax years Injunctive relief is therefore appropriate under 26 U.S.C. § 7408.

Count III
Injunction under 26 U.S.C. § 7402(a)
Necessary to Enforce the Internal Revenue Laws

205. Section 7402 of the Intemal Revenue Code authorizes a district court to issue
injunctions as may be necessary or appropriate for the enforcement of the internal revenue laws

206. Erotida Harden, Michael Harden, Aida Cortes Yahaira Claudio, Tamika
Robenson, Natasha Williams and Certified Taxes, LLC, through the actions described above in
paragraphs 5 through 185, including, but not limited to, intentionally understating their
customers’ tax liabilities and charging unconscionable and undisclosed fees for the preparation
of federal tax returns that intentionally understate their customers’ tax liabilities have engaged in
conduct that substantially interferes with the enforcement of the internal revenue laws

207. Unless enjoined, Erotida Harden, Michael Harden, Aida Cortes Yahaira Claudio,
Tamika Robenson, Natasha Williams and Certified Taxes, LLC, and those acting in concert with
them and at their direction, are likely to continue to engage in such improper conduct and
interfere with the enforcement of the internal revenue laws If Erotida Harden, Michael Harden,
Aida Cortes Yahaira Claudio, Tamika Robenson, Natasha Williams, and Certified Taxes, LLC

are not enjoined from engaging in fraudulent and deceptive conduct, the United States will suffer

66

Case 6:18-cV-02148-CEI\/|-DC| Document 1 Filed 12/17/18 Page 67 of 74 Page|D 67

irreparable injury by providing federal income tax refunds to individuals not entitled to receive
them.

208. While the United States will suffer irreparable injury if Erotida Harden, Michael
Harden, Aida Cortes Yahaira Claudio, Tamika Robenson, Natasha Williams and Certified
Taxes, LLC are not enjoined, the Defendants will not be harmed by being compelled to obey the
law.

209. Enjoining Erotida Harden, Michael Harden, Aida Cortes Yahaira Claudio,
Tamika Robenson, Natasha Williams and Certified Taxes LLC is in the public interest because
an injunction, backed by the Court’s contempt powers if needed, will stop the Defendants’ illegal
conduct and the harm it causes the United States and the Defendants’ customers

210. The Court should impose injunctive relief under 26 U.S.C. § 7402(a).

Count IV
Disgorgement under 26 U.S.C. § 7402(a)
Necessary to Enforce the Internal Revenue Laws

211. Section 7402 of the Internal Revenue Code authorizes a district court to issue
orders judgments and decrees as may be necessary or appropriate for the enforcement of the
internal revenue laws

212. Erotida Harden’s Michael Harden’s Aida Cortes’, Yahaira Claudio’s Tamika
Robenson’s Natasha Williams’, and Certified Taxes, LLC’s conduct, described above in
paragraphs 5 through 185, substantially interferes with the enforcement of the internal revenue
laws and has caused the United States to issue tax refunds to individuals not entitled to receive
them. Erotida Harden, Michael Harden, Aida Cortes Yahaira Claudio, Tamika Robenson,
Natasha Williams and Certified Taxes, LLC have unjustly profited at the expense of the United

States by subtracting their exorbitant fees from those refunds

67

Case 6:18-cV-02148-CEI\/|-DC| Document 1 Filed 12/17/18 Page 68 of 74 Page|D 68

213. Erotida Harden, Michael Harden, Aida Cortes, Yahaira Claudio, Tamika
Robenson, Natasha Williams and Certified Taxes, LLC are not entitled to these ill-gotten gains.
But for the Defendants’ conduct, these bogus refunds would not have been issued.

214. The Court should enter an order under 26 U.S.C. § 7402(a) requiring Erotida
Harden, Michael Harden, Aida Cortes Yahaira Claudio, Tamika Robenson, Natasha Williams
and Certified Taxes, LLC to disgorge to the United States the gross receipts (in the form of fees
subtracted from customers’ tax refunds) that Erotida Harden, Michael Harden, Aida Cortes
Yahaira Claudio, Tamika Robenson, Natasha Williams and Certified Taxes LLC received for
the preparation of federal tax returns making false and/or fraudulent claims

WHEREFORE, the United States of America prays for the following:

A. That the Court find that Erotida Harden, Michael Harden, Aida Cortes Yahaira
Claudio, Tamika Robenson, Natasha Williams and Certified Taxes, LLC have continually and
repeatedly engaged in conduct subject to penalty under 26 U.S.C. §§ 6694 and 6695, continually
and repeatedly engaged in other fraudulent or deceptive conduct that substantially interferes with
the administration of the tax laws and that a narrower injunction prohibiting only this specific
misconduct would be insufficient;

B. That the Court, pursuant to 26 U.S.C. § 7407, enter a permanent injunction
prohibiting Erotida Harden, Michael Harden, Aida Cortes Yahaira Claudio, Tamika Robenson,
Natasha Williams and Certified Taxes, LLC from acting as federal tax return preparers;

C. That the Court find that Erotida Harden, Michael Harden, Aida Cortes Yahaira
Claudio, Tamika Robenson, Natasha Williams and Certified Taxes, LLC have engaged in
conduct subject to penalty under 26 U.S.C. § 6701 , and that injunctive relief under 26 U.S.C. §

7408 is appropriate to prevent a recurrence of that conduct;

68

Case 6:18-cV-02148-CEI\/|-DC| Document 1 Filed 12/17/18 Page 69 of 74 Page|D 69

D. That the Court find that Erotida Harden, Michael Harden, Aida Cortes Yahaira
Claudio, Tamika Robenson, Natasha Williams and Certified Taxes, LLC have engaged in
conduct that interferes with the enforcement of the internal revenue laws and that injunctive
relief is appropriate to prevent the recurrence of that conduct pursuant to the Court’s inherent
equity powers and 26 U.S.C. § 7402(a);

E. That the Court, pursuant to 26 U.S.C. §§ 7402(a), 7407, and 7408, enter a
permanent injunction prohibiting Erotida Harden, Michael Harden, Aida Cortes Yahaira
Claudio, Tamika Robenson, Natasha Williams and Certified Taxes, LLC, and all those in active
concert or participation with them, from:

(1) acting as federal tax return preparers or requesting, assisting in, or

directing the preparation or filing of federal tax returns amended returns
or other related documents or forms for any person or entity other than
themselves

(2) preparing or assisting in preparing federal tax returns that they know or

reasonably should know would result in an understatement of tax liability
or the overstatement of federal tax refund(s) as penalized by 26 U.S.C. §
6694;

(3) owning, operating, managing, working in, investing in, providing capital

or loans to, receiving fees or remuneration from, controlling, licensing,
consulting with, or franchising a tax return preparation business

(4) training, instructing, teaching, and creating or providing cheat sheets

memoranda, directions instructions or manuals pertaining to the
preparation of federal tax returns

(5) maintaining, assigning, holding, using, or obtaining a Preparer Tax

Identification Number (PTIN) or an Electronic Filing Identification
Number (EFlN);
(6) engaging in any other activity subject to penalty under 26 U.S.C. §§ 6694,

6695, 6701, or any other penalty provision in the Intemal Revenue Code;
and

69

Case 6:18-cV-02148-CEI\/|-DC| Document 1 Filed 12/17/18 Page 70 of 74 Page|D 70

(7) engaging in any conduct that substantially interferes with the proper
administration and enforcement of the internal revenue laws

F. That the Court, pursuant to 26 U.S.C. §§ 7402(a) and 7407, enter an order
requiring Erotida Harden, Michael Harden, Aida Cortes Yahaira Claudio, Tamika Robenson,
Natasha Williams and Certified Taxes, LLC to immediately and permanently close all tax return
preparation stores that they own directly or through any other entity, and whether those stores do
business as Certified Taxes or under any other name;

G. That the Court, pursuant to 26 U.S.C. §§ 7402(a) and 7407, enter an order
appointing a receiver to sell all of the hard assets such as computers (afcer any and all taxpayer
information has been removed), electronics and fumiture, for all tax return preparation stores
that Erotida Harden, Michael Harden, Aida Cortes Yahaira Claudio, Tamika Robenson, Natasha
Williams and Certified Taxes, LLC own directly or through any other entity, and whether those
stores do business as Certified Taxes or under any other name; x

H. That the Court, pursuant to 26 U.S.C. § 7402(a), enter an order prohibiting
Erotida Harden, Michael Harden, Aida Cortes Yahaira Claudio, Tamika Robenson, Natasha
Williams, and Certified Taxes LLC, directly or through any other entity, from assigning,
transferring, or selling any franchise agreement, independent contractor agreement, or
employment contract related to Erotida Harden, Michael Harden, Aida Cortes Yahaira Claudio,
Tamika Robenson, Natasha Williams and Certified Taxes LLC, or any other tax return
preparation business to which they or any entity under their control is a party;

I. 'l`hat the Court, pursuant to 26 U.S.C. § 7402(a), enter an order baning Erotida
Harden, Michael Harden, Aida Cortes Yahaira Claudio, Tamika Robenson, Natasha Williams

and Certified Taxes LLC, directly or through any other entity, from: (1) selling to Ly individual

70

Case 6:18-cV-02148-CEI\/|-DC| Document 1 Filed 12/17/18 Page 71 of 74 Page|D 71

or entity a list of customers or any other customer information, for whom Erotida Harden,
Michael Harden, Aida Cortes Yahaira Claudio, Tamika Robenson, Natasha Williams and
Certified Taxes, LLC and any other business or name (including but not limited to Certified
Taxes) through which they, or those acting at their direction, have at any time since 2013
prepared a tax return; (2) assigning, disseminating, providing, or giving to any current or former
franchises General Sales Manager, District Sales Manager, manager, tax return preparer,
employee, or independent contractor of Erotida Harden, Michael Harden, Aida Cortes Yahaira
Claudio, Tamika Robenson, Natasha Williams, and Certified Taxes, LLC or any other business
or entity through which Erotida Harden, Michael Harden, Aida Cortes Yahaira Claudio, Tamika
Robenson, and Natasha Williams prepares tax returns or owns or franchises a tax return
preparation business a list of customers or any other customer information for customers for
whom Erotida Harden, Michael Harden, Aida Cortes, Yahaira Claudio, Tamika Robenson,
Natasha Williams and Certified Taxes LLC, and any other business or name (including but not
limited to Certified Taxes) through which Erotida Harden, Michael Harden, Aida Cortes
Yahaira Claudio, Tamika Robenson, and Natasha Williams or those acting at their direction,
have at any time since 2013 prepared a tax return; and (3) selling to a_ny individual or entity any
proprietary information pertaining to- Erotida Harden, Michael Harden, Aida Cortes Yahaira
Claudio, Tamika Robenson, Natasha Williams and Certified Taxes, LLC, and any other business
or name (including but not limited to Certified Taxes) through which Erotida Harden, Michael
Harden, Aida Cortes Yahaira Claudio, Tamika Robenson, and Natasha Williams or those acting
at their direction, have at any time since 2013 prepared a tax retum;

J. That the Court, pursuant to 26 U.S.C. § 7402, enter an order requiring Erotida

Harden, Michael Harden, Aida Cortes Yahaira Claudio, Tamika Robenson, Natasha Williams

71

Case 6:18-cV-02148-CEI\/|-DC| Document 1 Filed 12/17/18 Page 72 of 74 Page|D 72

and Certified Taxes, LLC to disgorge to the United States the gross receipts (the amount of
which is to be determined by the Court) that Erotida Harden, Michael Harden, Aida Cortes
Yahaira Claudio, Tamika Robenson, Natasha Williams and Certified Taxes, LLC received (in
the form of fees subtracted from customers’ tax refunds) for the preparation of tax returns that
make or report grossly incompetent, negligent, reckless and/or fraudulent claims deductions
credits income, expenses, or other information that results in the understatement of taxes
prepared since 2013 by Erotida Harden, Michael Harden, Aida Cortes Yahaira Claudio, Tamika
Robenson, Natasha Williams and Certified Taxes, LLC, and at any tax preparation store
franchised, owned, or managed by Erotida Harden, Michael Harden, Aida Cortes Yahaira
Claudio, Tamika Robenson, Natasha Williams and Certified Taxes, LLC;

K. That the Court, pursuant to 26 U.S.C. §§ 7402(a) and 7407, enter an order
requiring Erotida Harden, Michael Harden, Aida Cortes Yahaira Claudio, Tamika Robenson,
Natasha Williams and Certified Taxes, LLC to contact, within 30 days of the Court’s order, by
United States mail and, if an e-mail address is known, by e-mail, all persons for whom Erotida
Harden, Michael Harden, Aida Cortes Yahaira Claudio, Tamika Robenson, Natasha Williams
and Certified Taxes, LLC, and their managers employees and tax return preparers (including
but not limited to those doing business under the name Certified Taxes) prepared federal tax
returns or claims for a refund from 2013 and continuing through this litigation to inform them of
the permanent injunction entered against them, including sending a copy of the order of
permanent injunction but not enclosing any other documents or enclosures unless agreed to by
counsel for the United States or approved by the Court;

L. That the Court, pursuant to 26 U.S.C. §§ 7402(a), 7407, and 7408, enter an order

requiring Erotida Harden, Michael Harden, Aida Cortes Yahaira Claudio, Tamika Robenson,

72

Case 6:18-cV-02148-CEI\/|-DC| Document 1 Filed 12/17/18 Page 73 of 74 Page|D 73

Natasha Williams and Certified Taxes, LLC to produce to counsel for the United States within
30 days of the Court’s order, a list that identifies by name, social security number, address e-
mail address and telephone number and tax period(s) all persons for whom Erotida Harden,
Michael Harden, Aida Cortes Yahaira Claudio, Tamika Robenson, Natasha Williams, and
Certified Taxes, LLC, and their managers employees and tax return preparers (including but not
limited to those doing business under the name Certified Taxes) prepared federal tax returns or
claims for a refund since 2013;

M. That the Court, pursuant to 26 U.S.C. §§ 7402(a), 7407, and 7408, enter an order
requiring Erotida Harden, Michael Harden, Aida Cortes Yahaira Claudio, Tamika Robenson,
Natasha Williams and Certified Taxes, LLC to produce to counsel for the United States within
30 days of the Court’s order, a list that identifies by name, address e-mail address and telephone
number all principals officers managers franchisees employees and independent contractors
of Erotida Harden, Michael Harden, Aida Cortes Yahaira Claudio, Tamika Robenson, Natasha
Williams and Certified Taxes, LLC since 2013;

N. That the Court, pursuant to 26 U.S.C. §§ 7402(a), 7407, and 7408, enter an
injunction requiring Erotida Harden, Michael Harden, Aida Cortes Yahaira Claudio, Tamika
Robenson, Natasha Williams, and Certified Taxes, LLC to provide a copy of the Court’s order to
all principals officers managers franchisees employees and independent contractors of Erotida
Harden, Michael Harden, Aida Cortes Yahaira Claudio, Tamika Robenson, Natasha Williams
and Certified Taxes, LLC (from 2013 to the present) within 15 days of the Court’s order, and
provide to counsel for the United States within 30 days a signed and dated acknowledgment of

receipt of the Court’s order for each person whom Erotida Harden, Michael Harden, Aida Cortes

73

Case 6:18-cV-02148-CEI\/|-DC| Document 1 Filed 12/17/18 Page 74 of 74 Page|D 74

Yahaira Claudio, Tamika Robenson, Natasha Williams and Certified Taxes LLC provided a
copy of the Court’s order;

O. That the Court retain jurisdiction over Erotida Harden, Michael Harden, Aida
Cortes Yahaira Claudio, Tamika Robenson, Natasha Williams and Certified Taxes, LLC and
over this action to enforce any permanent injunction entered against them;

P. That the United States be entitled to conduct discovery to monitor Erotida
Harden’s Michael Harden’s Aida Cortes’, Yahaira Claudio’s Tamika Robenson’s Natasha
Williams’, and Certified Taxes, LLC’s compliance with the terms of any permanent injunction
entered against them; and

Q. That the Court grant the United States such other and further relief, including
costs as is just and reasonable

DATED: December 14, 2018 MARIA CHAPA LOPEZ
United States Attorney

RICHARD E. ZUCKERMAN
Principal Deputy Assistant Attorney General

emma A. APIV>S§EGATE'_\
ALISON A. YE ELL
JARED S. WIESNER
SAMUEL P. ROBINS
Trial Attomeys Tax Division
U.S. Department of J ustice
P.O. Box 723 8, Ben Franklin Station
Washington, D.C. 20044
Telephone: (202) 353-8180
Fax: (202) 514-6770
daniel.a.applegate@usdoj.gov

74

Case 6:18-cV-02148-CEI\/|-DC| Document 1-1 Filed 12/17/18 Page 1 of 1 Page|D 75
CIVIL COVER SHEET

The JS 44 civil cover sheet and the information contained herein _neither re lace nor sup lenient the til_in and service of pleadings or other papers as required by law, except as
provided by local niles of court. This form, approved by the J udicial Con erence of the nlted States m eptember 1974, is requu'ed for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE lNSTRUC'HONS ON NEXT PAGE OF THIS FORM.)

r. (a) PLAINTIFFS

UN|TED STATES OF AMER|CA

JS 44 (Rev. 06/17) ' _

 

ERBiBXWb§N; MchAEL HARDEN; AloA coRTEs; YAHAIRA
cLAuolo;TAMlKA RosENsoN; NATASHA WlLLlAMS; and
cERTlFlED TAxEs, LLc
County of Residence of First Listed Defendant OSCeOla
(lN U.S. PLA[NT[FF CASES oNLY)

(b) County of Residence of First Listed Plaintiff
(EXCEPT]N U.S. PIA[NT[FF CASES)

NOTE: IN LAND CONDEMNAT|ON CASES, USE THE LOCATION OF
THE TRACT OF I.AND INVOLVED.
(C) Attomeys (Firm Name, Address, and Telephone Number) AnOmeyS (lfKno\vn)

Danle| Applegate, U.S. Dept. of Justice, Tax Div., (202) 353-8180
P.O. Box 7238 Ben Franklin Stn., Washington, D.C. 20044

 

 

H. BAS]S OF JURISDICTION (Place an "X" in One Box Only) ul- CITIZENSHIP OF PRINCIPAL PARTIES (Place an "X" in O)re Bo.\'fbr Plairut'[f
(For Diversiry Ca:es Only) and One Boszr Defendanl)
5 l U.S. Govcrnment Cl 3 cheral Qucstion Fl'l-' DEl" P'l`I-` DEF
P|aimiff (U.S. Govemmenr Nor a Parly) Citizen ofThis State Cl l Cl l lncorporated ar Prim:ipal Placc Cl 4 \’J 4
ufBusiness ln This State
D 2 U.S. Government Cl 4 Diversiry Citizen of Anothcr State Cl 2 Cl 2 lncorporritcd and Frincipal Place Cl 5 D 5
Dctendanr (Indica¢e Ciri:enship ofParrie: in item III) of Busincss ln Another State
Citizen or Subject ofa U 3 Cl 3 Foreign Nation Cl 6 Cl 6
Foreign Count[y

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

IV. NATURE OF SUIT (Place an "X"r'n One Box Only) Click here for: Nature o l' Suit Code Descri tions.
l - ~C¢)’”.Mc'r7 ' 1 ' roles ~' ~ ~FORFEle'E/P' ENALrY-‘ ___U_'*'TM<W" " gm
\J l10 lnsurance PERSONAL lN.lURY PERSONAL lN.IUR D 625 Drug Re|ated Seizure El 422 Appeal 28 USC 158 Cl 375 False Claims Act
Cl 120 Marinc CJ 310 Aixplane CI 365 Personal lnjury - of Property 2| USC 881 0 423 Withdmwal El 376 Qui Tam (31 USC
CI l30 Millcr Act CJ 315 Airplane Product Fmduct Liability C| 690 Other 28 USC 157 3729(a))
Cl l40 Negotiablc Instrument Liability E| 367 Hcalth Care/ El 400 State Reapponionment
Cl 150 Recovery of Ovcrpayment \‘J 320 .‘*tssault1 l_.ibel & Pharmacentical ». ~BI_EOPE§TY Rl§ul§ '- ~ Cl 410 An\irrust
& Enforcemcnt ot`]udgment Slander Personal lnjury D 820 Copyrights El 430 Banks and Banking
El 151 Medicare Act Cl 330 Federal Employers' Product Liability EI 830 Patcm C| 450 Commen:e
\J l52 Recovcry of Defaultcd Liability D 368 Asbestos Personal El 835 Patcm - Abhreviated Cl 460 Deponation
Student Loans Cl 340 Marine lnjury Product New Drug Application Cl 470 Racketeer Influenced and
(Excludcs Vetcmns) 0 345 Marine Pmduct Liability E| 840 Tradcmark Corrupt Organizations
cl 153 R¢cov¢ry orov¢rpaymem Liabiiiry PaasoNAL mor»r:RTY " ~ ~ t LA@ » ' 1 §ocmg,l §"r-:'c_un_rg ~~ - 0 480 consumercr=dir
of Vetcran's Benef'lts C| 350 Motor Vchicle Cl 370 Other Fraud C| 710 Fair Labor Standards |J 861 HlA (l395ff) 0 490 Cahlc/Sat TV
Cl 160 Stockhc|dcrs' Suiis C| 355 Motor Vehicle CI 371 anth in Lending Acr D 862 Black Lung (923) El 850 Sccurities/Conunodities/
Cl 190 Other Connact Product I.iability CI 380 Othcr Pcrsonal CI 720 I.abor/Managemenl CI 863 DlWC/DlWW (405(§)) Exchange
El 195 Contmct Product Liability C| 360 Other Personal Pmperty Damnge Rclations CI 864 SSID Title XV| Cl 890 Other Statutory Actions
D 196 Franchise lnjury Cl 385 Property Damage CI 740 Railway Labor Ac\ IJ 865 RSI (405(g)) Cl 891 Agricultural Ac|s
0 362 Pcrsonal Injury - Product Liability Cl 751 Family and Medieal Cl 893 Envimnmcmal Manch
Medical MalE§ctice leave Act Cl 895 Freedom of lnformation
REAL PROPER'I'Y =.:' 1 :.::":-ClVIL RlGHTS " ' ' ‘PRISONER ?ETITIONS Cl 790 Other Labor Lirigarion 'FEDERALTAX SUITS ‘\ - Acl
El 210 Land Condemnation 13 440 Other Civil Rights Habess Corpus: Cl 791 Employee Retirement § 870 Taxes (U.S. Plaintiff CJ 896 Arbination
D 220 Foreclosure EI 441 Voting Cl 463 Alicn Detainee Income Sccurity Act or Dct`cndant) Cl 899 Administrative Procedure
0 230 Rent Lcase & chcunent D 442 Employment Cl 5 |0 Motions to Vacate Cl 871 IRS_'l'hird Party Act/Revicw or Appcal of
D 240 'I`ons to Land Cl 443 Housing/ Sentence 26 USC 7609 Agency Decision
|J 245 Tort Pmduct Liability Acconunodations D 530 General U 950 Constitutionality of
|J 290 All Orher Real Property Cl 445 Amer. w/Disabiliries - Cl 535 Death Penalty l 7 . 'lMMlGRA'l`lON 1 . 1-:»"; State Statutes
Employment Other: Cl 462 Natumlization Application
Cl 446 Amcr. w/Disabilities - D 540 Manrhmus & Otlrer C| 465 Other immigration
Othcr Cl 550 Civil Rights Actions
CI 448 Education U 555 prison Coltdition
C| 560 Civil Dctainee -
Condirions of
Confincment
V. ORIGIN (P[acean "X" in One Box Only)
H l Original Cl 2 Removcd from Cl 3 Remanded ti'orn Cl 4 Reinstated or Cl 5 Tmnsfened from CI 6 Multidislrict D 8 Multidis|rict
Proceeding State Court Appellate Court Reopened Ano;her District Litigation - Litigation -
(speczyj/) Transfer Dinect File

 

Cite the U.S. Civil Statute under which you are filing (Do nor circjun'sdim'anal statutes unless diversiry):
26 U .S.C. sections 7402(§1. 7407, and 7408
Brief description of cause:

Yt for permanent injunction barring defendants from preparing tax returns and disgorgement of ill-gotten gains

Vl. CAUSE OF ACTlON

 

 

 

 

 

 

 

Vll. REQUESTED IN l‘J CHECK rF THIS is A cLAss Ac'rroN DEMAND s cHECx YEs only ifdemanded in complaim:
COMPLAINT: UNDER RULE 23, F~R~Cv-F- JuRY DEMAND= Cl Yes gun
VIII. RELATED CASE(S)
(See instrucr' ).'
IF ANY m JUDGE DochT NuMBER
DATE SlGNA 0 CORD
12/14/2018 <1/ j
FOR OFFlCl-`. USE ONLY M
RECEIPT # AMOUNT APPLYING IFP JUDGE MAG. .lUDGE

